EXHIBIT 10.30

 

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

 

THIS COLLABORATIVE RESEARCH AND LICENSE AGREEMENT (the “Agreement”) is entered
into as of January 18, 2005 by and between RIGEL PHARMACEUTICALS, INC., a
Delaware corporation with its offices at 1180 Veterans Boulevard, South San
Francisco, California 94080 (“Rigel”), and PFIZER INC., a Delaware corporation
with its offices at 235 East 42nd Street, New York, New York 10017 (“Pfizer”). 
Rigel and Pfizer may be referred to herein individually as a “Party” or
collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, Pfizer is a pharmaceutical company engaged in the discovery,
development, marketing, manufacture and distribution of pharmaceutical products;

 

WHEREAS, Rigel is a pharmaceutical company engaged in the discovery and
development of novel pharmaceuticals including Syk tyrosine kinase inhibitors;

 

WHEREAS, Rigel and Pfizer desire to enter into a relationship to identify,
develop and commercialize Syk tyrosine kinase inhibitors for use in the
diagnosis, treatment or prevention of certain Allergy and Respiratory
Conditions;

 

WHEREAS, Rigel is prepared to grant Pfizer a license to allow Pfizer to
commercialize products arising from this relationship for such purposes; and

 

WHEREAS, Rigel is separately engaged in the development of products for allergic
rhinitis, and the Parties have agreed to exclude that indication from the field
of Allergy and Respiratory Conditions for purposes of this Agreement, subject to
Section 5.5;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

1.1                               “Acquisition Proposal” shall mean any tender
offer or exchange offer to the stockholders of Rigel, or an offer accepted by
the Board of Directors of Rigel, with respect to a Business Combination or
involving the purchase of [ * ] or more of the outstanding Voting Stock of
Rigel, or newly issued securities, which after the issuance thereof, represent [
* ] or more of the Voting Stock of Rigel.

 

1.2                               “Advanced Preclinical Development” means any
of the following activities: (i) the commencement of manufacturing process
scale-up of a Compound, (ii) the selection of a solid dose formulation of a
Compound, (iii) the initiation of preclinical toxicology studies of a Compound,
or (iv) the synthesis by Pfizer or receipt by Pfizer of quantities of a Compound
in excess of 200 grams as needed to commence toxicology studies.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1

--------------------------------------------------------------------------------


 

1.3                               “Affiliate” means a person, corporation,
partnership, or other entity that controls, is controlled by or is under common
control with a Party.  For the purposes of this Section 1.3, the word “control”
(including, with correlative meaning, the terms “controlled by” or “under the
common control with”) means the actual power, either directly or indirectly
through one or more intermediaries, to direct the management and policies of
such entity, whether by the ownership of at least fifty percent (50%) of the
voting stock of such entity, or by contract or otherwise.

 

1.4                               “Allergy and Respiratory Conditions” means all
human diseases and disorders resulting from an allergic reaction to an antigen,
or primarily involving respiratory or pulmonary dysfunction, and shall include
without limitation asthma and chronic obstructive pulmonary disease (“COPD”),
but shall specifically exclude allergic rhinitis.  Allergy and Respiratory
Conditions shall exclude autoimmune disorders, provided that asthma and COPD
shall always be considered Allergy and Respiratory Conditions even if the
underlying basis of asthma and COPD is an autoimmune disorder.

 

1.5                               “Business Combination” shall mean (a) merger,
consolidation, reorganization, acquisition, liquidation, scheme or other
analogous arrangement with a Third Party in which Rigel is a constituent
corporation or party and pursuant to which Voting Stock of Rigel is or may be
exchanged for cash, securities or other property, or (b) a sale of a material
portion of the assets of Rigel representing not less than [ * ] of the fair
market value of Rigel.

 

1.6                               “Business Day” means a day other than a
Saturday, Sunday, bank or other public holiday in the state of New York.

 

1.7                               “Change of Control” means that any of the
following has occurred:

 

(a)                                  any Person becomes the beneficial owner,
directly or indirectly, of [ * ] or more of the Voting Stock of Rigel; or

 

(b)                                  Rigel enters into an agreement with any
Person providing for the sale or other disposition of all or substantially all
of the assets of Rigel; or

 

(c)                                  Rigel closes an agreement with any Person
providing for a consolidation or merger of Rigel with another person or other
entity (other than with any of Rigel’s subsidiaries) that results in the
shareholders of Rigel immediately before the occurrence of the consolidation or
merger receiving only cash for their Rigel shares or securities (whether or not
in combination with cash) representing, in the aggregate, less than [ * ] of the
Voting Stock of the surviving entity immediately after consolidation or merger;
or

 

(d)                                  a change in Rigel’s Board of Directors
occurs with the result that the members of the Board on the date of this
Agreement (the “Incumbent Directors”) no longer constitute a majority of such
Board of Directors, provided that any person becoming a director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest or the settlement thereof, including but not limited
to a consent solicitation, relating to the election of directors of Rigel) whose
election or nomination for election was supported by at least two-thirds (2/3)
of the then Incumbent Directors shall be considered an Incumbent Director for
purposes hereof; or

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

2

--------------------------------------------------------------------------------


 

(e)                                  Rigel enters into an agreement with any
Person providing for the matters described in subsections (a) or (d) above.

 

1.8                               “Collaboration” means all activities performed
by or on behalf of Rigel or Pfizer in the course of performing their obligations
pursuant to the Research Program.

 

1.9                               “Combination Product” means a Product
containing a Compound and one or more other pharmaceutically active agents.

 

1.10                        “Commence” or “Commencement” when used to describe a
Phase I Trial, Phase II Trial, or Phase III Trial, means the first dosing of the
first patient for such trial.

 

1.11                        “Commercialization” means all activities that are
undertaken after Regulatory Approval of an NDA for a particular Product and that
relate to the commercial marketing and sale of such Product including
advertising, marketing, promotion, distribution, and Phase IV Trials.

 

1.12                        “Competing Product” means any Syk Inhibitor for
Intrapulmonary Administration that has received Regulatory Approval for an
indication in the Field, which Syk Inhibitor is not a Product.

 

1.13                        “Compound” means, initially, the compounds listed on
Schedule 1.13 as of the Effective Date, and thereafter (i) shall exclude any of
the compounds listed on Schedule 1.13 that are determined to fall within clause
(a), (b) or (c) below, and (ii) shall be expanded to include all Compound
Analogs and Derivatives, and all prodrugs, salts and polymorphs of each
Compound, that are shown to inhibit SYK with an [ * ] and are not excluded from
the definition of “Compound” pursuant to clauses (a), (b) or (c) below.  The
following compounds shall be excluded from the definition of “Compound”:

 

(a)                                  any such compound that is shown to have an
oral bioavailability in rats of greater than [ * ]; and

 

(b)                                  any such compound that is eliminated from
the definition of “Compound” pursuant to Section 3.3 or Section 3.4; and

 

(c)                                  any such compound that reverts to Rigel
under Section 9.3.

 

Schedule 1.13 shall be updated from time to time, upon the request of either
Party, to reflect additions or deletions that have occurred after the Effective
Date.

 

1.14                        “Compound Analogs and Derivatives” shall mean (a)
all compounds created through the addition or deletion of chemical moieties that
are covalently bound to the [ * ] of the compounds listed on Schedule 1.13
(including compounds listed on such Schedule that are determined not to be
Compounds), and (b) all stereoisomers of Compounds or of the compounds described
in clause (a) of this Section 1.14, whether or not such stereoisomers are
created through the addition or deletion of chemical moieties that are
covalently bound to the [ * ] of such compounds.  For clarity, Compound Analogs
and Derivatives shall exclude salts, polymorphs and physical forms of Compounds.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3

--------------------------------------------------------------------------------


 

1.15                        “Confidential Information” means all Information,
and other information and materials, received by either Party from the other
Party pursuant to this Agreement and that is designated as confidential at the
time of disclosure or promptly thereafter.

 

1.16                        “Control” means, with respect to any intellectual
property right, that a Party owns or has a license to such item or right, and
has the ability to grant a license or sublicense in or to such right without
violating the terms of any agreement or other arrangement with any Third Party.

 

1.17                        “Develop” or “Development” means, with respect to
the Product, the performance of all research, pre-clinical, clinical and
regulatory activities required to obtain Regulatory Approval of a Product in the
Territory; provided, however, that Develop or Development shall not include the
performance by either Party of its obligations under the Research Program.

 

1.18                        “Development Plan” has the meaning set forth in
Section 4.1.

 

1.19                        “Diligent Efforts” means the carrying out of
obligations or tasks in a manner consistent with the efforts a Party devotes to
research, development or marketing of a pharmaceutical product or products of
similar market potential, profit potential or strategic value resulting from its
own research efforts, taking into account technical and regulatory factors,
target product profiles, product labeling, past performance, economic return,
the regulatory environment and competitive market conditions in the therapeutic
area, all based on conditions then prevailing.  Diligent Efforts requires that a
Party, at a minimum, assign responsibility for such obligations to qualified
employees, set annual goals and objectives for carrying out such obligations,
and allocate resources designed to meet such goals and objectives.

 

1.20                        “Effective Date” means the date that the applicable
waiting period under the HSR Act shall have expired or been terminated with
respect to this Agreement.

 

1.21                        “FDA” means the United States Food and Drug
Administration, or any successor federal agency thereto.

 

1.22                        “Field” means the prevention and treatment of
Allergy and Respiratory Conditions in humans.

 

1.23                        “FTE” means the equivalent of one person working
full time for one 12-month period in a research, development, commercialization,
regulatory or other relevant capacity, approximating 1800 hours per year.  In
the interests of clarity, though, a single individual who works more than 1800
hours in a single year shall be treated as one FTE regardless of the number of
hours worked.

 

1.24                        “Generic Product” means any pharmaceutical product,
other than a Product, that contains the same Compound as the relevant Product
and can reasonably be or is reasonably used for the same indication or
indications as such Product.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4

--------------------------------------------------------------------------------


 

1.25                        “Good Clinical Practices” or “GCP” means current
Good Clinical Practices as specified in the United States Code of Federal
Regulations, at the time of testing, and all FDA and ICH guidelines, including
the ICH Consolidated Guidelines on Good Clinical Practices.

 

1.26                        “Good Laboratory Practices” or “GLP” means current
Good Laboratory Practices as specified in the United States Code of Federal
Regulations at 21 CFR § 58 at the time of testing and all applicable ICH
guidelines.

 

1.27                        “Good Manufacturing Practices” or “GMP” means
current Good Manufacturing Practices and standards as provided for (and as
amended from time to time) in European Community Directive 91/356/EEC
(Principles and Guidelines of Good Manufacturing Practice for Medicinal
Products) and in the Current Good Manufacturing Practice Regulations of the
United States Code of Federal Regulations Title 21 (21 CFR §§ 210-211) in
relation to the production of pharmaceutical intermediates and active
pharmaceutical ingredients, as interpreted by ICH Harmonized Tripartite
Guideline, Good Manufacturing Practice Guide for Active Pharmaceutical
Ingredients, and subject to any arrangements, additions or clarifications agreed
from time to time between the Parties.

 

1.28                        “Governmental Authority” means any court, agency,
department or other instrumentality of any foreign, federal, state, county, city
or other political subdivision.

 

1.29                        “HSR Act” means the United States Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended.

 

1.30                        “IND” means an Investigational New Drug Application
filed with the FDA or the equivalent application or filing filed with any
equivalent agency or government authority outside of the United States
(including any supra-national agency such as in the European Union) necessary to
Commence human clinical trials in such jurisdiction, and including all
regulations at 21 CFR § 312 et. seq. and equivalent foreign regulations.

 

1.31                        “Information” means information, results and data of
any type whatsoever, including without limitation, databases, inventions,
practices, methods, techniques, specifications, formulations, formulae,
knowledge, know-how, skill, experience, test data including pharmacological,
biological, chemical, biochemical, toxicological and clinical test data,
analytical and quality control data, stability data, studies and procedures, and
patent and other legal information or descriptions.

 

1.32                        “Intrapulmonary Administration” means the delivery
of a pharmaceutical product to the lung, and shall include without limitation
dry powder formulations and aerosolized liquids or suspensions for delivery to
the lung by means of the mouth, but shall exclude without limitation liquids or
suspensions designed for intranasal administration.  Intrapulmonary
Administration shall exclude the Oral Delivery and intravenous administration of
drugs.

 

1.33                        “Know-How” means any non-public, proprietary
Information and other data, instructions, processes, methods, formulae,
materials, expert opinions and information, including without limitation,
biological, chemical, pharmacological, toxicological, pharmaceutical,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5

--------------------------------------------------------------------------------


 

physical and analytical, clinical, safety, manufacturing and quality control
data and information.  Know-How does not include any rights under Patents.

 

1.34                        “Joint Research Committee” or “JRC” means the
committee described in Section 2.1.

 

1.35                        “Launch” means the first shipment of a Product in
commercial quantities for commercial sale by Pfizer, its Affiliates or its
sublicensees to an unaffiliated Third Party in a country after receipt by Pfizer
of the first Regulatory Approval for such Product in such country.

 

1.36                        “Major European Country” means the United Kingdom,
Spain, France, Germany and Italy.

 

1.37                        “NDA” means a New Drug Application filed with the
FDA or the equivalent application or filing filed with any equivalent
Governmental Authority outside of the United States necessary for approval of a
drug in such jurisdiction.

 

1.38                        “Net Sales” means

 

(a)                                  with respect to a Product (subject to
subsections (b) and (c) below), the amount received by a Party or its Affiliate
or a Third Party sublicensee for sales of such Product, to Third Parties, less
(i) actual bad debts related to such Product and (ii) sales returns and
allowances actually paid, granted or accrued, including, without limitation,
trade, quantity and cash discounts and any other adjustments, including, but not
limited to, those granted on account of price adjustments, billing errors,
rejected goods, damaged or defective goods, recalls, returns, rebates,
chargeback rebates, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, health care insurance carriers
or other institutions, adjustments arising from consumer discount programs,
including without limitation Pfizer Pfriends or similar programs, customs or
excise duties, sales tax, consumption tax, value added tax, and other taxes
(except income taxes) or duties relating to sales, and any payment in respect of
sales to the United States government, any State government or any foreign
government, or to any governmental or regulatory authority, or with respect to
any government-subsidized program or managed care organization, and freight and
insurance (to the extent that Pfizer bears the cost of freight and insurance for
a Product); and

 

(b)                                  in the case of Combination Products,

 

(i)                                    if Pfizer and/or its Affiliates and/or
any Third Party separately sells in such country during such year when it sells
such Combination Product both (1) one or more Products as a single chemical
entity and (2) other products containing active ingredient(s) as a single entity
that are also contained in such Combination Product, the Net Sales attributable
to such Combination Product during such year shall be calculated by multiplying
actual Net Sales of such Combination Product by the fraction A/(A+B) where: A is
Pfizer’s (or its Affiliates or Third Parties, as applicable) average Net Sales
price per daily dose during such year for each Product in such Combination
Product in such country and B is the sum of the average of Pfizer’s (or its
Affiliates or Third Parties, as applicable) Net Sales price per daily dose
during such year

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6

--------------------------------------------------------------------------------


 

in such country, for each product(s) containing, the active ingredient(s) in
such Combination Product (other than the Product);

 

(ii)                                if Pfizer and/or its Affiliates and/or any
Third Party separately sells, in such country during such year when it sells
such Combination Product, one or more Products as a single chemical entity but
do not separately sell, in such country, other products containing active
ingredient(s) that are also contained in such Combination Product, the Net Sales
attributable to such Combination Product during such year shall be calculated by
multiplying the Net Sales of such Combination Product by the fraction A/C where:
A is Pfizer’s (or its Affiliates or Third Parties, as applicable) average Net
Sales price per daily dose during such year for each  Product in such
Combination Product in such country, and C is Pfizer’s (or its Affiliates or
Third Parties, as applicable) average Net Sales price per daily dose during such
year for the Combination Product in such country;

 

(iii)                            if Pfizer and/or its Affiliates and/or Third
Parties do not separately in such country during such year sell each Product
contained in the Combination Product, then the Net Sales attributable to such
Combination Product shall be D/(D+E) where D is the fair market value of the
portion of the Combination Product that contains the Product and E is the fair
market value of the portion of the Combination Product containing the other
active ingredient(s) and the delivery device included in such Combination
Product, as such fair market values are determined by mutual agreement of the
Parties; and

 

(c)                                  if a Product is packaged with a delivery
device or sold together with a delivery device for a single price, then the Net
Sales for the purpose of determining the royalty due to the other Party pursuant
to Section 6.3 shall include the sales price of both the Product and the
delivery device.

 

1.39                        “Oral Delivery” means the administration of a human
pharmaceutical product via the mouth in any form other than for the purpose of
delivery of such product specifically to the lung.  Oral Delivery shall include
without limitation the delivery of products in the form of a pill or a
non-aerosolized liquid or suspension, or sublingually.

 

1.40                        “Other Topical Administration” means any topical
administration of a human pharmaceutical product, including without limitation
patches and ophthalmologic application, but excluding Intrapulmonary
Administration and intranasal administration.

 

1.41                        “Patent” means: (a) an issued unexpired patent
(including inventor’s certificate) that has not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period, including without
limitation any substitution, extension, registration, confirmation, reissue,
re-examination, renewal or any like filing thereof; or (b) any pending patent
application, including without limitation any continuation, division or
continuation-in-part thereof and any provisional application.

 

1.42                        “Person” means an individual, corporation,
partnership, company, joint venture, unincorporated organization, limited
liability company or partnership, sole proprietorship,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

7

--------------------------------------------------------------------------------


 

association, bank, trust company or trust, whether or not legal entities, or any
governmental entity or agency or political subdivision thereof.

 

1.43                        “Pfizer Know-How” means all Know-How Controlled by
Pfizer or its Affiliates that is developed by or on behalf of Pfizer pursuant to
the Collaboration and is necessary or useful for the research, development,
manufacture, importation, use or sale of Compounds or Products, including
without limitation Pfizer’s rights in any jointly-owned Know-How.

 

1.44                        “Pfizer Patents” means any Patents Controlled by
Pfizer or its Affiliates that are based on inventions made by or on behalf of
Pfizer pursuant to the Collaboration and are necessary or useful for the
development, manufacture, importation, use or sale of Products, including
without limitation Pfizer’s rights in any jointly-owned Patents.

 

1.45                        “Pfizer Quarter” means (i) in the United States,
each of the four (4) thirteen (13) week periods as used by Pfizer in its audited
financial reports, the first commencing on January 1 of any year, and (ii) in
any country in the Territory other than the United States, each of the four (4)
thirteen (13) week periods as used by Pfizer in its audited financial reports,
the first commencing on December 1 of any year.

 

1.46                        “Pfizer Technology” means Pfizer Patents and Pfizer
Know-How.

 

1.47                        “Phase I Trial” means a clinical trial that
generally provides for the first introduction into humans of a Product with the
primary purpose of determining safety, metabolism and pharmacokinetic properties
and clinical pharmacology of the Product, and generally consistent with 21 CFR
§ 312.21(a).

 

1.48                        “Phase II Trial” means a clinical trial of a Product
on patients, including possibly pharmacokinetic studies, the principal purpose
of which is to make a preliminary determination that such Product is safe for
its intended use and to obtain sufficient information about such Product’s
efficacy to permit the design of further clinical trials, and generally
consistent with 21 CFR § 312.21(b).  A Phase II Trial may be either a Phase
II(a) Trial or a Phase II(b) Trial.

 

1.49                        “Phase II(a) Trial” means a Phase II Trial intended
for dose exploration, dose response, duration of effect, kinetic/dynamic
relationship and preliminary efficacy and safety study of a candidate drug in
the target patient population.

 

1.50                        “Phase II(b) Trial” means a controlled dose ranging
Phase II Trial to evaluate further the efficacy and safety of a candidate drug
in the target patient population and to define the optimal dosing regimen.

 

1.51                        “Phase III Trial” means a clinical trial that
provides for a pivotal human clinical trial of a Product, which trial is
designed to: (a) establish that a Product is safe and efficacious for its
intended use; (b) define warnings, precautions and adverse reactions that are
associated with the Product in the dosage range to be prescribed; (c) support
Regulatory Approval of such Product; and (d) generally consistent with 21 CFR
§ 312.21(c).

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

8

--------------------------------------------------------------------------------


 

1.52                        “Phase IV Trial” means clinical trial of a Product
Commenced in a particular country after Regulatory Approval for such Product in
such country in order to support commercialization of the Product.

 

1.53                        “Preclinical Development” means those Development
activities performed prior to the filing of an IND.

 

1.54                        “Product” means any pharmaceutical product comprised
of a Compound, alone or in combination with one or more therapeutically active
ingredients, whether or not combined with an inhalation or similar device, the
manufacture, use, sale, offer for sale or importation of which, in the absence
of a license, would infringe any of the Rigel Patents including Patents
jointly-owned by the Parties.

 

1.55                        “Proxy Solicitation” means any solicitation of
proxies or stockholder consents (as such terms are defined under Regulation 14A
and Regulation 14C of the Securities Exchange Act) to vote or seek to advise or
influence in any manner whatsoever any Person with respect to the Voting Stock
of Rigel.

 

1.56                        “R-112” means the Rigel Syk tyrosine kinase
inhibitor that (a) is identified in IND No. 66,176 filed with the FDA for
Rigel’s R-112 Nasal Spray; and (b) was the product candidate that entered into a
Phase I Trial to treat allergic rhinitis in September 2002, and was the product
candidate that entered into a Phase II Trial for allergic rhinitis in
April 2004, sponsored by Rigel.

 

1.57                        “[ * ]” means the Syk tyrosine kinase inhibitor set
forth in Schedule 1.57.

 

1.58                        “Regulatory Approval” means any and all approvals
(including supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
national, supra-national (e.g., the European Commission or the Council of the
European Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, that are necessary for the
manufacture, distribution, use or, in Pfizer’s reasonable judgment, widespread
sale of a Product in a regulatory jurisdiction.

 

1.59                        “Regulatory Authority” means any Governmental
Authority with responsibility for granting any licenses or approvals necessary
for the marketing and sale of pharmaceutical products including, without
limitation, the FDA and any drug regulatory authority of countries of the
European Union, and Japan, and where applicable any ethics committee or any
equivalent review board.

 

1.60                        “Regulatory Filing” means the NDA, biologic license
application (“BLA”), IND, or any foreign counterparts thereof and any other
filings required by regulatory authorities relating to the study, manufacture or
commercialization of any Product.

 

1.61                        “Research Plan” has the meaning set forth in
Section 3.1.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

9

--------------------------------------------------------------------------------


 

1.62                        “Research Program” means the Research Program
established by the Parties pursuant to this Agreement.

 

1.63                        “Research Term” means the period from the Effective
Date to the later of (a) [ * ] thereafter, or (b) the completion by [ * ] on
Exhibits A-1 and A-2, subject to extension in the event the Parties commence de
novo compound discovery under Section 3.10.

 

1.64                        “Rigel Know-How” means all Know-How Controlled by
Rigel or its Affiliates that is necessary or useful for the research,
development, manufacture, importation, use or sale of the Compounds or Products,
including without limitation Rigel’s rights in any jointly-owned Know-How.

 

1.65                        “Rigel Patents” means any Patents Controlled by
Rigel or its Affiliates that are necessary or useful for the research,
development, manufacture, importation, use or sale of the Compounds or Products,
including without limitation, the Patents listed on Schedule 1.65, as well as
Rigel’s rights in any jointly-owned Patents.  Patents owned jointly by the
Parties shall be deemed Controlled by Rigel for purposes of this Section 1.65.

 

1.66                        “Rigel Technology” means Rigel Patents and Rigel
Know-How.

 

1.67                        “Royalty Term” means on a country-by-country and
Product-by-Product basis, the later of:  (A) the last to expire Valid Claim
Controlled by Rigel covering a Product in such country, and (B) [ * ] years
following the Launch of such Product in such country.

 

1.68                        “Standstill Period” shall mean the period commencing
on the execution date of this Agreement and terminating [ * ] after such date.

 

1.69                        “SYK” shall mean an enzyme comprised of the amino
acid sequence for spleen tyrosine kinase as identified on Schedule 1.69,
including all allelic variations or derivatives thereof, or homologues whose
amino acid sequence has [ * ] or greater homology with such sequence.

 

1.70                        “Syk Inhibitor” means a compound whose primary known
mechanism of action is the direct inhibition of SYK.

 

1.71                        “Term” has the meaning assigned to it in
Section 9.1.

 

1.72                        “Territory” means worldwide.

 

1.73                        “Third Party” means a person or entity other than
(a) Pfizer, (b) Rigel or (c) an Affiliate of either of them.

 

1.74                        “Valid Claim” means a claim of any issued, unexpired
United States or granted foreign Rigel Patent (as Patent is defined in
Section 1.41(a)) that has not been dedicated to the public, disclaimed,
abandoned or held invalid or unenforceable by a court or other body of competent
jurisdiction in an unappealed or unappealable decision, and that has not been
explicitly disclaimed, or admitted by Rigel in writing to be invalid or
unenforceable or of a scope not covering Products through reissue, disclaimer or
otherwise.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

10

--------------------------------------------------------------------------------


 

1.75                        “Voting Stock” means securities of any class or
series of a corporation or association the holders of which are ordinarily, in
the absence of contingencies, entitled to vote generally in matters put before
the shareholders or members of such corporation or association.

 

2.                                      MANAGEMENT OF THE RESEARCH PROGRAM

 

2.1                               Joint Research Committee.

 

(a)                                  The Research Program established by this
Agreement shall be overseen by a joint research committee composed of  four (4)
representatives from each Party (the “Joint Research Committee” or “JRC”).  The
Parties shall designate their JRC representatives within ten (10) days after the
Effective Date.  An alternate member designated by a Party may serve temporarily
in the absence of a permanent member of the JRC for such Party.  Each Party
shall designate one of its representatives as a co-chair of the JRC.  The
co-chairs of the JRC shall be jointly responsible for setting the agenda for
each meeting, and each co-chair will be responsible for chairing alternating JRC
meetings.  From time to time, the JRC may establish subcommittees or subordinate
committees (that may or may not include members of the JRC itself) to oversee
particular projects or activities, and such subcommittees or subordinate
committees shall be constituted and shall operate as the JRC agrees.  The JRC
shall disband automatically at the end of the Research Term, provided, however,
that after termination of the Research Term, the JRC may continue to meet at its
own discretion for purposes related to the Collaboration should the JRC
unanimously decide that such continued meetings are in the best interest of the
Collaboration.

 

(b)                                  All decisions of the JRC made pursuant to
this Agreement shall be made by unanimous consent of its members.  If for any
reason the JRC cannot reach unanimity within ten (10) Business Days of the JRC
meeting at which such matter was first discussed, then, except as set forth in
Section 2.1(c), the matter shall be referred to a vice president of Pfizer and a
senior executive of Rigel for resolution.  Neither of such Pfizer vice president
or Rigel senior executive shall at the time of determination be a member of the
JRC or of any subcommittee of the JRC.  If such Pfizer vice president and Rigel
senior executive cannot resolve the matter in good faith within ten (10)
Business Days after attempting to find a mutually satisfactory resolution to the
issue, then the matter shall be decided in good faith by such Pfizer vice
president.

 

(c)                                  Any changes to the Research Plan expanding
Rigel’s obligations or requiring Rigel to exert additional efforts shall require
the unanimous consent of the JRC.  If the JRC fails to reach unanimous consent
regarding any such change to the Research Plan, then the obligations of Rigel
shall not be increased.

 

2.2                               Meetings.  The JRC shall hold meetings at such
times and places as shall be determined by the JRC (it being expected that any
in-person meetings will alternate between the offices of each Party), but in no
event shall such meetings be held less frequently than once every three (3)
months during the Research Term; and the JRC may:

 

(a)                                  conduct meetings in person, by
videoconference or by telephone conference;

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11

--------------------------------------------------------------------------------


 

(b)                                  invite other personnel of the Parties to
attend meetings of the JRC as appropriate to the agenda for such meeting, after
giving notice to the other Party;

 

(c)                                  act without a meeting if, prior to such
action, a consent thereto is signed by the co-chairs of the JRC; and

 

(d)                                  by unanimous consent, amend or expand upon
the foregoing procedures for its internal operation.

 

2.3                               Minutes.  At each meeting, the JRC shall elect
a secretary who will prepare, within fifteen (15) Business Days after each
meeting, minutes reporting in reasonable detail the actions taken by the JRC
during such meeting, the status of the Research Program as described in the
relevant JRC meeting, issues requiring resolution, and resolutions of previously
reported issues.  Such minutes are to be reviewed and, if reasonably complete
and accurate, signed by one JRC member from each Party.  The secretary shall
revise such minutes as necessary to obtain such signatures.

 

2.4                               JRC Functions and Powers.  The research
activities of the Parties under this Agreement shall be managed by the JRC only
to the extent set forth herein (unless otherwise mutually agreed in writing by
the Parties).  The JRC shall foster the collaborative relationship between the
Parties in order to assist each Party in fulfilling its obligations under this
Agreement, and shall in particular:

 

(a)                                  encourage and facilitate ongoing
cooperation and information exchange between the Parties;

 

(b)                                  monitor the progress of the Research
Program and the Parties’ diligence in carrying out their responsibilities
thereunder;

 

(c)                                  prepare any amendments to the Research
Plan, if the JRC should determine that any such amendments are necessary;

 

(d)                                  set priorities, allocate tasks and
coordinate activities between the Parties, in each case as required to perform
the Research Program;

 

(e)                                  perform such other functions as appropriate
to further the purposes of this Agreement as mutually determined by the Parties.

 

The JRC shall have no power to amend this Agreement and shall have only such
powers as are specifically delegated to it hereunder.

 

2.5                               Independence.  Subject to the terms of this
Agreement, the activities and resources of each Party shall be managed by such
Party, acting independently and in its individual capacity.  The relationship
between Rigel and Pfizer is that of independent contractors and neither Party
shall have the power to bind or obligate the other Party in any manner, other
than as is expressly set forth in this Agreement.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

12

--------------------------------------------------------------------------------


 

3.                                      CONDUCT OF THE RESEARCH PROGRAM AND
SELECTION OF COMPOUNDS FOR PRECLINICAL DEVELOPMENT.

 

3.1                               Research Plan.  The Parties shall conduct the
Research Program according to a research plan (the “Research Plan”).  The
initial Research Plan has been approved by the Parties concurrent with the
execution of this Agreement and is attached hereto as Exhibits A-1 and A-2.  The
Research Plan may be amended from time to time by the JRC during the Research
Term, based upon the data obtained in the Research Program, provided such
amendments do not violate or contradict any provision of this Agreement.  In the
event of an inconsistency or disagreement between the Research Plan and this
Agreement, the terms of this Agreement shall prevail.

 

3.2                               Conduct of Research.  The Parties shall use
Diligent Efforts to conduct their respective tasks as assigned under the
Research Plan throughout the Research Program.  In addition, the Parties shall
conduct the Research Program in compliance in all material respects with the
requirements of applicable laws, rules and regulations and all applicable GLP to
attempt to achieve their objectives efficiently and expeditiously.

 

3.3                               Assessment of [ * ]. Rigel and Pfizer shall, [
* ], use Diligent Efforts to carry out its obligations under the Research Plan
as set forth in Exhibit A-1 with respect to the Compound designated as [ * ]. 
With respect to such Compound, Pfizer shall have the option to retain the
exclusive rights to [ * ] granted in Section 5.1 by paying to Rigel the amount
set forth in Section 6.2(a)(i) no later than the earlier of (i) the date that is
one hundred and eighty (180) days following Rigel’s completion of the tasks
designated in Exhibit A-1 to be carried out by Rigel for [ * ], and the delivery
to Pfizer of the data resulting from such Rigel tasks; and (ii) Pfizer’s
decision to commence Advanced Preclinical Development for [ * ].  If Pfizer has
not made the payment under Section 6.2(a)(i) within the time period set forth in
this Section 3.3 (as such time period may be extended pursuant to Section 3.5),
then [ * ] shall be deleted from the definition of “Compound” and Rigel may
thereafter license, develop and commercialize such compound, subject to the
restrictions set forth in Section 5.3.

 

3.4                               Assessment Of Other Compounds.

 

(a)                                  Rigel’s undertaking with respect to the
Compounds under Sections 3.3 and 3.4 shall be to perform work directed towards
the delivery to Pfizer of at least two (2) candidates for Advanced Preclinical
Development within [ * ] from the Effective Date.  If Pfizer selects [ * ] for
Advanced Preclinical Development under Section 3.3, then Rigel shall perform
work directed towards the delivery to Pfizer of at least one (1) additional
candidate for Advanced Preclinical Development under this Section 3.4.  If
Pfizer does not select [ * ] for Advanced Preclinical Development under
Section 3.3, then Rigel shall perform work directed towards the delivery to
Pfizer of two (2) other candidates for Advanced Preclinical Development under
this Section 3.4.  The Parties may also agree to extend the Research Term under
Section 3.10 in pursuit of additional candidates for Advanced Preclinical
Development.  Rigel and Pfizer shall, each at its own expense, use Diligent
Efforts to carry out its obligations under the Research Plan as set forth in
Exhibit A-2, with respect to the Compounds other than [ * ], but not to perform
the tasks set forth on Exhibit A-2 with respect to various Compounds beyond the
level reasonably necessary to deliver more than two (2) candidates for Advanced
Preclinical Development.  With respect to Compound(s) other than [ * ] proposed
by Rigel for Advanced Preclinical Development, Pfizer

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13

--------------------------------------------------------------------------------


 

shall have the right to retain the exclusive license to such Compound(s) granted
in Section 5.1 by paying to Rigel the amount set forth in Section 6.2(a)(i) or
Section (a)(ii), as applicable, no later than the earlier of (i) the date that
is one hundred and eighty (180) days following Rigel’s completion of the tasks
designated in the Research Plan to be carried out by Rigel to enable Pfizer to
consider a candidate for Advanced Preclinical Development, and the delivery to
Pfizer of the data resulting from such Rigel tasks, provided, however, that such
delivery takes place no sooner than twelve (12) months after the delivery of the
data resulting from Rigel’s tasks for the first candidate, or such earlier time
as the JRC might establish; and (ii) Pfizer’s decision to commence Advanced
Preclinical Development for such Compound.  For avoidance of doubt, the payment
by Pfizer of any Event Milestone Payment under Sections 6.2(a)(i) or 6.2(a)(ii)
shall not relieve Rigel of its obligation to complete any remaining work under
the Research Plan related to the delivery to Pfizer of two (2) candidates for
Advanced Preclinical Development.

 

(b)                                  If Pfizer makes a payment under
Section 6.2(a)(i) but does not make a payment under Section 6.2(a)(ii) within
the time period specified in Section 3.4(a) (as such time period may be extended
pursuant to Section 3.5), then, effective as of the date Pfizer is obligated to
make its payment under Section 6.2(a)(ii), the definition of “Compound” shall
thereafter be limited only to the Compound for which Pfizer has made its payment
under Section 6.2(a)(i), and Rigel may thereafter license, develop and
commercialize such compounds subject to the restrictions set forth in
Section 5.3.

 

(c)                                  If Pfizer makes payments under both of
Section 6.2(a)(i) and Section 6.2(a)(ii), then, subject to the other terms and
conditions of this Agreement, all Compounds (i.e., after deletion of compounds
by reason of Section 1.13(a), (b), (c) and (d)) shall remain available to Pfizer
pursuant to the license set forth in Section 5.1, and Rigel shall remain subject
to the restrictions set forth in Section 5.3.  If Pfizer should select
additional Compounds for Advanced Preclinical Development other than the two (2)
Compounds for which the Event Milestone Payments were made under Sections
6.2(a)(i) and 6.2(a)(ii), then Pfizer shall provide Rigel with written notice
within thirty (30) days after any such Compound selection that does not trigger
an Event Milestone Payment.

 

3.5                               Extension of Time Period.

 

(a)                                  Pfizer shall have the option (the “First
Extension Option”) to extend the time period set forth in Section 3.3, with
respect to [ * ], by an additional one hundred and eighty (180) days if, in
Pfizer’s good faith judgment, additional time is required for Pfizer to decide
whether to commence Advanced Preclinical Development with respect to [ * ]. 
Pfizer may exercise the First Extension Option by paying to Rigel fifty percent
(50%) of the Event Milestone Payment due under Section 6.2(a)(i) prior to the
date Pfizer’s option to retain exclusive rights to [ * ] expires under
Section 3.3.  If Pfizer should exercise the First Extension Option, Pfizer shall
have the right to retain the exclusive license to [ * ] granted in Section 5.1
by paying to Rigel the remaining fifty percent (50%) of the Event Milestone
Payment due under Section 6.2(a)(i) within such one hundred and eighty (180) day
extension period.  Each payment made to Rigel under this Section 3.5(a), if any,
shall be fully-credited against the Event Milestone Payment due under
Section 6.2(a)(i) should Pfizer make such Event Milestone Payment.  During the
extension period set forth in this Section 3.5(a), Pfizer shall not commence

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

14

--------------------------------------------------------------------------------


 

Advanced Preclinical Development with respect to [ * ] until the Event Milestone
Payment under Section 6.2(a)(i) has been paid in full.

 

(b)                                  Pfizer shall have the option (the “Second
Extension Option”) to extend the time period set forth in Section 3.4(a), with
respect to any Compound other than [ * ], by an additional one hundred and
eighty (180) days if, in Pfizer’s good faith judgment, additional time is
required for Pfizer to decide whether to commence Advanced Preclinical
Development with respect to such other Compound.  Pfizer may exercise the Second
Extension Option by paying to Rigel fifty percent (50%) of the Event Milestone
Payment due with respect to such Compound under Section 6.2(a)(i) or 6.2(a)(ii),
as applicable, depending on whether Pfizer has previously made an Event
Milestone Payment under Section 6.2(a)(i) prior to the date Pfizer’s option to
retain exclusive rights to such Compound expires under Section 3.4.  If Pfizer
should exercise the Second Extension Option, Pfizer shall have the right to
retain the exclusive license to such Compound granted in Section 5.1 by paying
to Rigel the remaining fifty percent (50%) of the Event Milestone Payment due
with respect to such Compound under Section 6.2(a)(i) or 6.2(a)(ii), as
applicable, within such one hundred and eighty (180) day extension period.  Each
payment made to Rigel under this Section 3.5(b), if any, shall be fully-credited
against the Event Milestone Payment due under Section 6.2(a)(i) or 6.2(a)(ii)
should Pfizer make such Event Milestone Payment.  During the extension period
set forth in this Section 3.5(b), Pfizer shall not commence Advanced Preclinical
Development with respect to such other Compound until the Event Milestone
Payment under Section 6.2(a)(i) or 6.2(a)(ii) for such Compound has been paid in
full.

 

3.6                               Research Costs.  Except as provided in
Section 3.10 and in this Section 3.6, [ * ], and any external payments to Third
Parties that [ * ] of the Research Program unless otherwise agreed upon by the
JRC.  Regarding payments made in connection with the supply of clinical
materials or the scale up of manufacturing processes for Compounds, (a) [ * ],
(b) [ * ] shall pay for the manufacture of the [ * ], provided, however, that
Pfizer has approved in advance the manufacture by Third Parties of such Compound
and the selection of any such Third Party manufacturer.  In addition, Pfizer
shall bear the costs of the services described in Schedule 3.6.

 

3.7                               Records.  Each Party shall maintain complete
and accurate records of all work conducted under the Research Program and all
results, data and developments made pursuant to its efforts under the Research
Program.  Such records shall be complete and accurate and shall fully and
properly reflect all work done and results achieved in the performance of the
Research Program in sufficient detail and in a manner appropriate for patent and
regulatory purposes.  Subject to bona fide confidentiality obligations to a
Third Party, each Party shall have the right to request copies of such records
of the other Party at reasonable times and upon reasonable notice to the extent
necessary for such Party to conduct its research or perform its other
obligations under this Agreement, or to secure or enforce Patents licensed under
this Agreement.

 

3.8                               Reports.  During the Research Term, each Party
shall report to the JRC no less than once per calendar quarter, which report
shall include a written progress report summarizing the work performed under the
Research Program, including analoging activities performed pursuant to
Section 3.9.  The JRC shall define the format and the nature of the content of
the quarterly report, which format and nature shall be adopted by both Parties.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15

--------------------------------------------------------------------------------


 

3.9                               Analogs.  Under the Research Plan, Pfizer
shall have the right to design and synthesize salts, polymorphs and physical
forms of Compounds as part of Pfizer’s activities under this Agreement.  Pfizer
shall also have the right to make Compound Analogs and Derivatives as provided
in this Section 3.9, and to request Rigel to commence de novo Compound discovery
pursuant to Section 3.10.  De novo synthesis pursuant to Section 3.10 shall
refer to the preparation of chemical compounds other than those containing the [
* ] of the compounds listed on Schedule 1.13, that are designed to be Syk
Inhibitors.

 

(a)                                  Pfizer’s chemistry efforts related to
Compounds (other than the creation of salts, polymorphs and physical forms)
shall be limited to the creation of Compound Analogs and Derivatives.  Pfizer
shall inform the JRC of the nature of its chemistry efforts related to Compounds
as part of its quarterly reports under Section 3.8, and such reports shall
identify all Compound Analogs and Derivatives made or conceived by Pfizer during
the period since its most recent report.  Ownership of any compounds conceived
or created by Pfizer in the course of working with the Compounds shall be
allocated as follows:

 

(i)                                    The JRC shall determine, as part of the
Research Plan, the extent to which any particular Compound Analogs and
Derivatives shall be tested to determine which of those compounds satisfy the
definition of a Compound.  In the event that the JRC has determined that
particular Compound Analogs and Derivatives satisfy the definition of a
Compound, Pfizer shall have the right to file, prosecute and maintain patent
applications covering such Compounds, which patent applications and patents
issuing therefrom shall be Joint Patents, regardless of inventorship, and shall
be prosecuted by Pfizer in compliance with Section 7.3(b).  Should Pfizer
determine not to file, prosecute or maintain patent applications covering any
Compounds created by Pfizer pursuant to this Section 3.9, Rigel shall then have
the right to file, prosecute and maintain such patent applications, as Joint
Patents, with Rigel playing the role assigned to Pfizer under Section 7.3(b).

 

(ii)                                In the event that (A) the JRC determines
that any of the particular Compound Analogs and Derivatives created under this
Section 3.9 does not satisfy the definition of a Compound, or (B) the JRC has
decided not to make further efforts to determine whether any of the particular
Compound Analogs and Derivatives satisfies the definition of a Compound, then
Pfizer shall assign to Rigel its entire right, title and interest in and to such
compound and inventions and patent rights covering such compound, and Rigel
shall have the sole right to file, prosecute and maintain patents covering such
inventions as Rigel Patents, but without any duty to inform Pfizer as to its
patenting activities.  If it is later determined that any compounds assigned to
Rigel pursuant to this Section 3.9(a)(ii) satisfy the definition of a Compound,
the rights to such Compounds shall be allocated in accordance with this
Agreement (including without limitation the license and exclusivity provisions
of Article 5 and the payment provisions of Article 6) and Rigel shall thereafter
prosecute any Rigel Patents covering such Compounds in accordance with
Article 7.  Pfizer agrees to execute any instruments of assignment reasonably
necessary or useful to facilitate Rigel’s filing of patent applications related
to such inventions under this Section 3.9(a)(ii).

 

(iii)                            In the event Pfizer’s activities in connection
with making Compound Analogs and Derivatives pursuant to this Section 3.9 result
in inventions that cover both Compounds and compounds that do not satisfy the
definition of a Compound, the Parties

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16

--------------------------------------------------------------------------------


 

shall use commercially reasonable efforts to prepare patent applications that
cover, on the one hand, only Compounds, and on the other hand, only compounds
other than Compounds.

 

(iv)                               Subject to the restrictions set forth in
Section 5.3, Pfizer hereby grants Rigel an exclusive (even as to Pfizer),
perpetual, royalty free, sublicensable license under Patents owned or Controlled
by Pfizer that cover compositions of matter that (A) are conceived or created by
Pfizer under this Section 3.9, and (B) do not satisfy the definition of a
Compound, to make, have made, use, import, offer for sale and sell such
compounds for all indications both within and outside the Field and in the
Territory.

 

(b)                                  Pfizer may also request that Rigel commence
a program to design or synthesize Compound Analogs and Derivatives as part of
the Research Program, and Pfizer may request that the JRC amend the Research
Plan to include such analog work.

 

(i)                                    If the JRC (with the consent of Rigel)
should determine that such analog work is minor, then the JRC may amend the
Research Plan accordingly to include Rigel’s performance of such analog work. 
If the JRC should determine that such analog work is not minor, then Pfizer may
request that Rigel commence an analog program pursuant to a new research plan
that shall specify the nature and magnitude of the analog program and the budget
for such program (it being understood that Rigel’s internal costs would be borne
by Pfizer at an FTE rate of [ * ]) but shall otherwise be subject to the terms
and conditions of this Agreement except as the Parties may then agree.  Rigel
shall not be obligated to conduct any analog work under this Section 3.9 without
its consent.

 

(ii)                                Rigel shall inform the JRC of the nature of
its efforts related to the design and synthesis of Compound Analogs and
Derivatives to the extent conducted by Rigel at the request of the JRC pursuant
to this Section 3.9.  Such reporting shall occur as part of Rigel’s quarterly
reports under Section 3.8, and such reports shall identify all Compound Analogs
and Derivatives made or conceived by Rigel under this Section 3.9 during the
period since its most recent report.  The JRC shall determine, as part of the
amended Research Plan or new research plan, as appropriate, the extent to which
any of such Compound Analogs and Derivatives shall be tested to determine which
of those compounds satisfy the definition of a Compound.  In the event that the
JRC determines that any particular Compound Analogs and Derivatives designed or
synthesized by Rigel satisfy the definition of a Compound, then the rights to
such Compound shall be allocated in accordance with this Agreement (including
without limitation the license and exclusivity provisions of Article 5 and the
payment provisions of Article 6).  Rigel shall own all compounds designed and
synthesized by Rigel under this Section 3.9(b), and shall thereafter prosecute
any patents covering Compounds as Rigel Patents in accordance with Article 7. 
To the extent any patent applications cover compounds that are created by Rigel
under this Section 3.9(b), none of which satisfy the definition of a Compound,
Rigel shall have the sole right to file, prosecute and maintain patents covering
such inventions without any duty to inform Pfizer as to its patenting
activities.

 

3.10                        Pfizer Option To Request De Novo Compound
Discovery.  As of the Effective Date, the Research Plan contemplates only the
assessment of the existing Rigel library of compounds that have been
demonstrated to be Syk tyrosine kinase inhibitors with a specified level of
activity for potential Development and Commercialization by Pfizer, together
with the

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

17

--------------------------------------------------------------------------------


 

provisions of Section 3.9 regarding the creation of Compound Analogs and
Derivatives.  However, Pfizer may request that Rigel commence a research program
pursuant to a new research plan which plan will include, without limitation, de
novo discovery of new Compounds, by providing notice to Rigel prior to the end
of the Research Term.  If Pfizer provides such notice, then the Parties shall
negotiate in good faith the terms and conditions of an amendment to this
Agreement to provide for such a program.  Such amendment would need to specify,
among other things, the nature and magnitude of the new discovery program, the
allocation of costs (it being understood that Rigel’s internal costs would be
borne by Pfizer at an FTE rate of [ * ]), and the respective rights of the
Parties regarding the ownership and licensing of any resulting compositions of
matter.  If the Parties have not mutually agreed on an amendment of this
Agreement within one hundred and eighty (180) days following the delivery of a
notice by Pfizer pursuant to this Section 3.10, then Rigel shall have no
obligation to conduct such a discovery program or to continue the negotiations
with Pfizer.

 

4.                                      DEVELOPMENT AND COMMERCIALIZATION

 

4.1                               Development Plan.  The Development of each
Product shall be governed by a development plan that describes the proposed
overall program of Development (the “Development Plan”).  Pfizer shall have the
sole right and responsibility for preparing the Development Plan for each
Product. Pfizer shall provide annual written reports to Rigel regarding
continuing Development activities and plans for the Products, and shall, upon
Rigel’s request and no more than once per calendar year, meet with Rigel and
discuss such Development activities and plans.  Pfizer shall conduct any
Development of Products in compliance in all material aspects with the
requirements under applicable laws, rules and regulations, including without
limitation GLP, GCP and GMP, to attempt to achieve its objectives.

 

4.2                               Development Diligence.

 

(a)                                  Following its election to commence Advanced
Preclinical Development of a Compound, Pfizer shall use Diligent Efforts to
Develop or Commercialize, as applicable, at least one Compound at all times
during the Term of this Agreement.

 

(b)                                  Pfizer shall inform Rigel within ten (10)
Business Days following the occurrence of any event described under
Schedule 8.5(b).

 

4.3                               Regulatory Affairs.

 

(a)                                  Pfizer shall own and be responsible for
preparing and submitting Regulatory Filings, seeking Regulatory Approvals, and
maintaining Regulatory Approvals for Products, including preparing all reports
necessary as part of an IND, NDA, DMF, BLA or other necessary filing required
for Regulatory Approval.

 

(b)                                  With regard to sharing of Regulatory
Filings, each Party shall permit the other Party to access, and shall provide
the other Party with sufficient rights to reference and use in association with
exercising its rights and performing its obligations under this Agreement, all
of its, its Affiliates’ and their respective suppliers’ Regulatory Filings, and
Regulatory Approvals for Products.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

18

--------------------------------------------------------------------------------


 

(c)                                  In conducting any Development activities
hereunder, each Party shall: (a) ensure that its employees, agents, clinical
institutions and clinical investigators comply with all FDA statutory and
regulatory requirements with respect to Products, including but not limited to: 
the Federal Food, Drug and Cosmetic Act, as amended (FFDCA), the Public Health
Service Act (PHSA), regulatory provisions regarding protection of human
subjects, financial disclosure by clinical investigators, Institutional Review
Boards (IRB), GCP, GLP, IND regulations, and any conditions imposed by a
reviewing IRB or the FDA; and (b) not utilize, in conducting studies on Products
any person or entities that at such time are debarred by FDA, or that, at such
time, are under investigation by FDA for debarment action pursuant to the
provisions of the Generic Drug Enforcement Act of 1992 (21 U.S.C. Section 335).

 

4.4                               Manufacture and Supply.  Except as otherwise
specified in the Research Plan or in Section 3.6, Pfizer shall be responsible
for the manufacture of preclinical and clinical materials for each Product, and
for the commercial supply of each Product, and for all costs associated
therewith.  Pfizer shall use Diligent Efforts to make necessary filings to
obtain, or cause a Third Party manufacturer to obtain, Regulatory Approval for
the manufacture of Products.

 

4.5                               Development Costs.  Pfizer shall be
responsible for all costs associated with the Development and Commercialization
of Products.  If Pfizer requests Rigel’s assistance with certain tasks related
to the Development of Products, and Rigel agrees to assist, then Pfizer shall
reimburse Rigel for any reasonable costs Rigel should incur associated with such
tasks.  Within thirty (30) days after the end of each calendar quarter, Rigel
shall submit to the Pfizer an accounting of all costs Rigel incurs under the
Development Plan during that quarter, including reasonable detail demonstrating
the specific basis for the costs and expenses included in the summary.  Such
summary may include an allocation of time spent by Rigel personnel in conducting
such Development activities, that shall be reimbursed at an FTE rate of [ * ]. 
Pfizer shall on a quarterly basis, within forty five (45) days after the end of
each Pfizer Quarter (provided that Rigel submitted its accounting report on
time), prepare and submit to Rigel a reimbursement of the costs incurred by
Rigel.

 

4.6                               Trademarks.  Pfizer shall select trademarks
for the Product and shall own all such trademarks.

 

4.7                               Pricing.  Pfizer shall be solely responsible
for the pricing and other terms of sale for Products.

 

5.                                      LICENSES AND RELATED RIGHTS

 

5.1                               License to Pfizer.  Subject to the terms of
this Agreement, Rigel grants to Pfizer the following:

 

(a)                                  a worldwide, exclusive (even as to Rigel)
license, with the right to sublicense, under the Rigel Technology, to make, have
made, use, import, offer for sale and sell Compounds and Products for
Intrapulmonary Administration in the Territory and in the Field; and

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

19

--------------------------------------------------------------------------------


 

(b)                                  solely with respect to those  Compounds for
which Pfizer has Commenced human clinical trials of a Product for Intrapulmonary
Administration, a worldwide, exclusive (even as to Rigel) license, with the
right to sublicense, under the Rigel Technology, to make, have made, use,
import, offer for sale and sell such Compounds and Products for Other Topical
Administrations in the Territory.

 

For the avoidance of doubt, the licenses granted to Pfizer in this Section 5.1
convey no rights with respect to any Syk Inhibitor owned or Controlled by Rigel
other than Compounds.

 

5.2                               Residual Know-How.  Except as provided in this
Section 5.2, neither Party shall use Confidential Information of the other Party
for any purpose outside the Collaboration.  In this regard, the Parties
recognize that during the course of this Agreement, certain information in
intangible form (excluding for this purpose, in electronic medium), may be
retained by those employees or agents of a Party who have had access to the
other Party’s Confidential Information (the “Residual Information”).  Each Party
shall be free to use the Residual Information of the other Party for any
purpose.  Notwithstanding the foregoing, compounds, materials, and written or
tangible data (including data in electronic medium) of the other Party, to the
extent not in the public domain, shall not be used for any purpose outside the
Collaboration.

 

5.3                               Exclusivity.

 

(a)                                  During [ * ]:  Rigel and its Affiliates
shall not, except pursuant to this Agreement, directly or indirectly, by itself
or with any Third Party, Commercialize (i) any Syk Inhibitor in the Field, or
(ii) any Compound for any purpose (unless the rights to such Compound have
reverted to Rigel pursuant to Section 9.3), and Pfizer and its Affiliates shall
not, except pursuant to this Agreement, directly or indirectly, by itself or
with any Third Party, Commercialize (i) any Syk Inhibitor in the Field, or (ii)
any Compound for any purpose.

 

(b)                                  During [ * ]:  Rigel and its Affiliates
shall not, except pursuant to this Agreement, directly or indirectly, by itself
or with any Third Party, conduct research on or Develop any Syk Inhibitor in the
Field, and Pfizer and its Affiliates shall not, except pursuant to this
Agreement, directly or indirectly, by itself or with any Third Party, conduct
research on or Develop any Syk Inhibitor in the Field.

 

5.4                               Acquisition of Competing Product. 
Notwithstanding the provisions of Section 5.3, which provisions shall not be
deemed breached as a result of an acquisition or merger described in this
Section 5.4, if Pfizer acquires a Competing Product through acquisition or
merger with the whole or substantially the whole of the business or assets of
another Person, Pfizer shall, within forty five (45) days from the date of
Pfizer’s board approval of such acquisition or merger, notify Rigel of such
merger or acquisition and as to whether Pfizer intends to divest its interest in
such Competing Product.  If Pfizer elects to divest its interest in such
Competing Product, Pfizer shall use reasonable efforts to identify a Third Party
purchaser to whom Pfizer will divest its interest in such Competing Product and
to enter into a definitive agreement with such Third Party for such divestiture
as soon as reasonably practicable under the circumstances (which may be subject
to the terms of a Hold Separate Transaction (as defined

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

20

--------------------------------------------------------------------------------


 

below) as applicable).  If Pfizer elects not to divest its interest in such
Competing Product or fails to enter into a definitive agreement with a Third
Party to divest such Competing Product (other than as part of any Hold Separate
Transaction) within [ * ] months after the closing of the acquisition or merger
for which Pfizer has provided Rigel with notice, or if such divestiture is
subject to the terms of a Hold Separate Transaction, within [ * ] months after
the closing of the acquisition or merger for which Pfizer has provided Rigel
with notice, then Rigel shall have the option, upon notice to Pfizer given no
later than ninety (90) days after the earlier of: (i)  Pfizer’s election not to
divest such Competing Product; and (ii) the end of either of such [ * ] month or
[ * ] month period described above, as applicable, to terminate this Agreement,
such termination to be effective upon the expiration of such ninety (90) day
notice period unless waived by Rigel during such period.  As used herein, a
“Hold Separate Transaction” shall mean any “hold separate” transaction (whether
through the establishment of a trust or otherwise) involving the proposed sale
of the applicable Competing Product pursuant to an agreement with any
Governmental Authority responsible for antitrust laws.

 

5.5                               Pfizer’s Option to R-112 and Allergic
Rhinitis.  In the event that Rigel either (a) terminates its active development
of R-112 for allergic rhinitis, or (b) completes Phase II(b) Trials with respect
to R-112; and Rigel has not licensed, assigned, or otherwise conveyed the right
to develop and commercialize R-112 to a Third Party prior to the completion of
such Phase II(b) Trials, then Rigel shall promptly provide Pfizer with notice of
such occurrence together with all material information regarding the
formulation, stability, safety and efficacy of R-112 and its backups; the status
of discussions with FDA or any Governmental Authorities directly relating
thereto; and relevant patent information (together, the “R-112 Notice”).  Upon
Pfizer’s receipt of such notice and supporting information, Pfizer shall have [
* ] to provide Rigel with notice of Pfizer’s intent to negotiate an expansion of
the Field to include allergic rhinitis, or an exclusive license to R 112 and its
backups, or both.  If Pfizer elects to engage in such negotiations, then the
Parties shall negotiate in good faith, for up to [ * ] following Pfizer’s
receipt of the R-112 Notice (the “[ * ]Day Period”), the terms and conditions of
a license to expand Pfizer’s rights under this Agreement to include allergic
rhinitis, R-112 and such additional Syk tyrosine kinase inhibitors as the
Parties agree.  During the [ * ]Day Period, Rigel shall not negotiate with Third
Parties with respect to such subject matter.  However, such negotiation shall be
without obligation to actually enter into any agreement.  If Pfizer and Rigel do
not agree on the terms and conditions of such a license within the [ * ]Day
Period, then Rigel shall be free to grant such license(s) to any Third
Party(ies) without further obligation to Pfizer.

 

5.6                               Bankruptcy.  All rights and licenses granted
under or pursuant to any section of this Agreement are, and shall otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of rights to “intellectual property” as defined under Section 101(35A)
of the U.S. Bankruptcy Code.  The Parties shall retain and may fully exercise
all of their respective rights and elections under the U.S. Bankruptcy Code. 
The Parties agree that a Party that is a licensee of such rights under this
Agreement shall retain and may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, and that upon commencement of a bankruptcy
proceeding by or against the licensing Party (such Party, the “Involved Party”)
under the U.S. Bankruptcy Code, the other Party (such Party, the “Noninvolved
Party”) shall be entitled to a complete duplicate of or complete access to (as
such Noninvolved Party deems appropriate), any such intellectual property and
all embodiments of such intellectual property,

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

21

--------------------------------------------------------------------------------


 

provided the Noninvolved Party continues to fulfill its payment or royalty
obligations as specified herein in full.  Such intellectual property and all
embodiments thereof shall be promptly delivered to the Noninvolved Party (a)
upon any such commencement of a bankruptcy proceeding upon written request
therefore by the Noninvolved Party, unless the Involved Party elects to continue
to perform all of its obligations under this Agreement or (b) if not delivered
under (a) above, upon the rejection of this Agreement by or on behalf of the
Involved Party upon written request therefor by the Noninvolved Party.  The
foregoing is without prejudice to any rights the Noninvolved Party may have
arising under the U.S. Bankruptcy Code or other applicable law.

 

5.7                               Negative Covenant.  Pfizer and its Affiliates
shall not Develop or Commercialize Compounds or Products outside of the scope of
the license granted to Pfizer under Section 5.1.

 

5.8                               HSR.  Promptly following signing of this
Agreement, Pfizer and Rigel shall take (i) all actions necessary to make the
filing required under the HSR Act, and (ii) reply at the earliest possible date
with any requests for information received from the United States Federal Trade
Commission (“FTC”) or Antitrust Division of the United States Department of
Justice (“DoJ”) pursuant to the HSR Act.  The Parties shall, to the extent
reasonably practicable, consult with one another prior to making any filings,
responses to inquiries or other contacts with the FTC or DoJ concerning the
transactions contemplated hereby and shall use commercially reasonable efforts
to obtain any clearances related to this Agreement that are necessary under the
HSR Act.  Each Party shall be responsible for its own costs in connection with
such filing, except that Pfizer shall be solely responsible for the applicable
filing fees.

 

5.9                               Access to Documents.  From and after the date
of this Agreement and until the Effective Date, upon reasonable advance notice,
each Party shall permit the other Party to have access, during normal business
hours, to all Information concerning the Compounds as such Party from time to
time may reasonably request.

 

6.                                      FINANCIAL TERMS

 

6.1                               Upfront Payment.  Pfizer shall pay to Rigel
(a) an upfront payment of [ * ] payable within fifteen (15) days after the date
of Pfizer’s receipt of an invoice from Rigel issued on or at any time after the
Effective Date, and (b) on the date such [ * ] payment is made, five million
dollars ($5,000,000), payable in exchange for 190,694 shares of Rigel common
stock pursuant to the Common Stock Purchase Agreement attached hereto as Exhibit
B.

 

6.2                               Milestone Payments.

 

(a)                                  Pfizer shall pay Rigel a milestone payment
(each, an “Event Milestone Payment”) in respect of each of the following events
(each, an “Event Milestone”) in the particular amounts specified below no later
than ten (10) Business Days after the date of Pfizer’s receipt of an invoice
from Rigel.  Pfizer will notify Rigel within ten (10) Business Days of the
occurrence of each Event Milestone described in (iii) to (xii) below that
entitles Rigel to issue the invoice concerned.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

22

--------------------------------------------------------------------------------


 

 

 

For Compounds

 

Event Milestone

(i)

 

[ * ]

 

Earlier of Pfizer’s determination to commence Advanced Preclinical Development
of the first Compound, or 180 days (as this may be extended pursuant to
Section 3.5) from delivery to Pfizer by Rigel of the data resulting from the
completion by Rigel of its tasks under the Research Plan for such Compound.

 

 

 

 

 

(ii)

 

[ * ]

 

Earlier of Pfizer’s determination to commence Advanced Preclinical Development
of a second Compound, or 180 days (as this may be extended pursuant to
Section 3.5) from delivery to Pfizer by Rigel of the data resulting from the
completion by Rigel of its tasks under the Research Plan for such Compound.

 

 

 

 

 

(iii)

 

[ * ]

 

Commencement of Phase I Trial for the first Compound

 

 

 

 

 

(iv)

 

[ * ]

 

Commencement of Phase II(a) Trial for the first Compound

 

 

 

 

 

(v)

 

[ * ]

 

Commencement of Phase II(b) Trial for the first Compound

 

 

 

 

 

(vi)

 

[ * ]

 

Commencement of Phase III Trials for the first Compound

 

 

 

For Products
(other than
Combination Products)

 

For Combination
Products

 

Event Milestone

(vii)

 

[ * ]

 

[ * ]

 

Acceptance of an NDA for the first Product or Combination Product, as
applicable, in the United States

 

 

 

 

 

 

 

(viii)

 

[ * ]

 

[ * ]

 

Acceptance of filings for Regulatory Approval for the first Product or
Combination Product, as applicable, in three of the five Major European
Countries

 

 

 

 

 

 

 

(ix)

 

[ * ]

 

[ * ]

 

Acceptance of filing for Regulatory Approval for the first Product or
Combination Product, as applicable, in Japan

 

 

 

 

 

 

 

(x)

 

[ * ]

 

[ * ]

 

Launch of the first Product or Combination Product, as applicable, in the United
States

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

23

--------------------------------------------------------------------------------


 

(xi)

 

[ * ]

 

[ * ]

 

Launch of the first Product or Combination Product, as applicable, in three of
the five Major European Countries

 

 

 

 

 

 

 

(xii)

 

[ * ]

 

[ * ]

 

Launch of the first Product or Combination Product, as applicable, in Japan

 

(b)                                  [ * ] of the Event Milestone Payments in
subsections (vii) through (xii) above, shall be credited against the royalty
payments set forth in Section 6.3, provided, however, no royalty payment shall
be reduced by more than [ * ] by any such credit.

 

(c)                                  All Event Milestone Payments set forth in
this Section 6.2 shall be paid to Rigel only once regardless of the number of
Compounds or Products developed under the Collaboration.  Event Milestone
Payments owed to Rigel under this Section 6.2 which refer to the “first
Compound” or “first Product” shall be paid to Rigel for the first Compound or
first Product to achieve such Event Milestone, regardless of whether such
Compound or Product comprises the first Compound selected by Pfizer pursuant to
Section 3.3 or 3.4(a).  Royalty payments set forth in Section 6.3 shall be paid
to Rigel for each Product sold.

 

(d)                                  If a Phase II(b) Trial or Phase III Trial
of a Product Commences, or a Product is the subject of an NDA, such Product
shall be deemed to have achieved the Event Milestones prior to that stage of
Development, and if a related Event Milestone Payment for such earlier stage of
clinical trial has not been previously paid, it shall then be paid.

 

(e)                                  In the event that a Party has given the
other Party any notice of termination of this Agreement under Section 9, no
further Event Milestone Payments shall become due during such notice period.

 

6.3                               Royalty Payments.  Pfizer shall pay Rigel the
following royalty payments based on Net Sales of each Product in the Territory:

 

(a)                                  [ * ] for Net Sales in a calendar year up
to [ * ];

 

(b)                                  [ * ] for Net Sales in a calendar year over
[ * ] and up to [ * ];

 

(c)                                  [ * ] for Net Sales in a calendar year over
[ * ] and up to [ * ]; and

 

(d)                                  [ * ] for Net Sales in a calendar year over
[ * ].

 

Notwithstanding the foregoing, (i) for Net Sales based on sales of a Product in
the United States, any payments owed with respect to such Product pursuant to
this Section 6.3 shall be reduced (x) by [ * ] for any period of time during the
Royalty Term during which no Patent under the Rigel Patents with a Valid Claim
covering such Product are in effect in the United States, subject to
Section 6.4, and (y) by [ * ] if during the relevant Pfizer Quarter there is
Generic Competition

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24

--------------------------------------------------------------------------------


 

in the United States; provided that in no event shall such payments be reduced
by more than [ * ] as a result of the events described in clauses (x) and (y) 
above occurring; and (ii) for Net Sales based on sales of a Product in a country
in the Territory, other than the United States, any payments owed with respect
to such Product pursuant to this Section 6.3 shall be reduced by [ * ] in the
country concerned if during the relevant Pfizer Quarter there is Generic
Competition in such country.

 

6.4                               Pending Patent Applications.  If a pending
patent application that is included within the Rigel Patents issues in a country
after the Royalty Term has already expired in such country, and such issued
Patent contains a Valid Claim, then Pfizer shall, (a) within sixty (60) days
after receipt from Rigel of evidence of such issuance from the relevant
Governmental Authority, pay to Rigel royalties based on Net Sales in such
country from the date of the expiration of the Royalty Term in such country up
to and including the date of issuance of such Patent and (b) continue to make
Royalty Payments in such country so long as there is a Valid Claim Controlled by
Rigel covering a Product in such country.  This Section 6.4 shall also apply if
there has been a reduction in the royalty payments paid to Rigel pursuant to
Section 6.3 and a Rigel Patent with a Valid Claim later issues (in which case
the amount of any related royalty reduction effected pursuant to Section 6.3
shall then be paid to Rigel).

 

6.5                               Payments and Payment Reports.  All royalties
due under Section 6.3 shall be paid within sixty (60) days of the end of the
relevant Pfizer Quarter for which such royalties are due.  Each royalty payment
shall be accompanied by a statement stating the number, description, and
aggregate Net Sales, by country, of each Product sold during the relevant Pfizer
Quarter.

 

6.6                               Payment Method.  All payments due under this
Agreement to Rigel shall be made by bank wire transfer in immediately available
funds to an account designated by Rigel.  All payments hereunder shall be made
in the legal currency of the United States of America.

 

6.7                               No Credits or Refunds.  Other than as set
forth under Sections 3.5, 6.2(b) and 6.12, all payments to Rigel hereunder shall
be noncreditable and nonrefundable.

 

6.8                               Taxes. It is understood and agreed between the
Parties that any payments made under Section 6.1 or 6.2 of this Agreement are
inclusive of any value added or similar tax imposed upon such payments.  In
addition, in the event any of the payments made by Pfizer pursuant to Section 6
become subject to withholding taxes under the laws of any jurisdiction, Pfizer
shall deduct and withhold the amount of such taxes for the account of Rigel to
the extent required by law, such amounts payable to Rigel shall be reduced by
the amount of taxes deducted and withheld, and Pfizer shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner and promptly
transmit to Rigel an official tax certificate or other evidence of such tax
obligations together with proof of payment from the relevant Governmental
Authority of all amounts deducted and withheld sufficient to enable Rigel to
claim such payment of taxes. Any such withholding taxes required under
applicable law to be paid or withheld shall be an expense of, and borne solely
by, Rigel.  Pfizer will provide Rigel with reasonable assistance to enable Rigel
to recover such taxes as permitted by law.

 

6.9                               Blocked Currency.  In each country where the
local currency is blocked and cannot be removed from the country, royalties
accrued in that country shall be paid to Rigel in

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

25

--------------------------------------------------------------------------------


 

the country in local currency by deposit in a local bank designated by Rigel,
unless the Parties otherwise agree.

 

6.10                        Sublicenses.  In the event that Pfizer grants
licenses or sublicenses to Third Parties to sell Products that are subject to
the royalties under Section 6.3, such licenses or sublicenses shall include an
obligation for the licensee or sublicense to account for and report its sales of
Products on the same basis as if such sales were Net Sales by Pfizer, and Pfizer
shall pay to Rigel, with respect to such sales, royalties as if such sales of
the licensee or sublicense were Net Sales of Pfizer.

 

6.11                        Foreign Exchange.  Conversion of sales recorded in
local currencies to U.S. dollars will be performed in a manner consistent with
Pfizer’s normal practices used to prepare its audited financial statements for
external reporting purposes, provided that such practices use a widely accepted
source of published exchange rates.

 

6.12                        Interest.  If Pfizer fails to make any payment due
to Rigel under this Agreement, then interest shall accrue on a daily basis at a
rate equal to the thirty (30) day U.S. dollar LIBOR rate effective for the date
that payment was due, as published by The Wall Street Journal.

 

6.13                        Records; Audits.  Each Party shall keep or cause to
be kept such records as are required to determine, in a manner consistent with
generally accepted accounting principles in the United States, the sums or
credits due under this Agreement, including, but not limited to Net Sales.  At
the request (and expense) of either Party, the other Party and its sublicensees
shall permit an independent certified public accountant appointed by such Party
and reasonably acceptable to the other Party, at reasonable times not more than
once a year and upon reasonable notice, to examine only those records as may be
necessary to determine, with respect to any calendar year ending not more than
three (3) years prior to such Party’s request, the correctness or completeness
of any royalty report or payment made under this Agreement.  Results of any such
examination shall be (i) binding on the Parties other than in the case of
manifest error, (ii) limited to information relating to the Products, (iii) made
available to both Parties, and (iv) subject to Article 8.  The Party requesting
the audit shall bear the full cost of the performance of any such audit, unless
such audit discloses a variance of more than five percent (5%) from the amount
of the original report, royalty or payment calculation, in which case the Party
being audited shall bear the full cost of the performance of such audit.  Pfizer
shall promptly pay to Rigel the amount of any underpayment of royalties revealed
by an examination and review.  Any overpayment of royalties by Pfizer revealed
by an examination and review shall be fully-creditable against future royalty
payments under Section 6.3.

 

7.                                      INTELLECTUAL PROPERTY

 

7.1                               General Principles.  Except as provided in the
following sentence, all inventions having as inventors solely employees or
independent contractors of one Party in the course of the Parties’ performance
under this Agreement and all intellectual property rights therein (“Sole
Inventions”), shall be the property of such Party, except as otherwise provided
below.  All inventions covering Compounds made by Pfizer pursuant to
Section 3.9(a) shall be treated as Joint Inventions, regardless of actual
inventorship, and all inventions made by Pfizer and assigned to Rigel under
Section 3.9(a) shall be deemed Sole Inventions of Rigel, regardless of

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

26

--------------------------------------------------------------------------------


 

actual inventorship.  All inventions having as inventors employees or
independent contractors of both Parties in the course of the Parties’
performance under this Agreement, and all intellectual property rights therein
(“Joint Inventions”), shall be jointly owned by the Parties.  Determinations of
inventorship, and each Party’s rights and interests to Joint Inventions and
jointly created Know-How, shall be the same as provided with respect to patents
under United States law, and in particular, subject in all cases to the
provisions of this Agreement, including without limitation Sections 3.9 and 5.3,
either Party may exploit or grant licenses under such Joint Inventions and
jointly created know-how without a duty of accounting to the other Party.

 

7.2                               Disclosure.  Each Party shall promptly
disclose to the other Party any Joint Invention, or variations upon inventions
disclosed in the Rigel Patents or otherwise relating to the Compounds, that are
discovered or reduced to practice the course of the Collaboration that it
believes may be patentable.

 

7.3                               Patent Prosecution and Maintenance. Except as
otherwise provided in this Section 7.3, each Party shall direct the filing,
prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of all Patents covering its Sole Inventions.

 

(a)                                  Rigel shall direct the filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of all Rigel Patents.  Rigel shall consult with Pfizer in connection
with the continued prosecution and maintenance by Rigel of the patents under
Rigel Patents to the extent they are directed to the rights licensed to Pfizer
under this Agreement, including, in particular (but without limitation) as
described in subsections (i) — (iii) below.  Rigel shall not abandon any such
Rigel Patents without at least sixty (60) days’ prior notice to Pfizer.  If
Rigel decides to abandon any such Rigel Patents, Pfizer shall have the option to
continue the prosecution and maintenance of such patents and related
applications at its expense.

 

(i)                                    Rigel will provide Pfizer with copies of
all correspondence with the U.S. Patent and Trademark Office or its foreign
counterparts pertaining to prosecution of Rigel Patents to the extent they are
directed to the rights licensed to Pfizer under this Agreement, and as to which
Pfizer has a license under this Agreement, reasonably in advance of any relevant
filing deadline or intended filing date for Pfizer to review and comment
thereon, and to incorporate, absent a substantial reason to the contrary,
Pfizer’s comments on such filing before submitting such filing to the relevant
patent authority, and to provide Pfizer with a copy of all material notices
received from a patent authority with respect thereto;

 

(ii)                                Upon Pfizer’s written request, and provided
Pfizer provides such written request reasonably in advance of any relevant
filing deadline or intended filing date, Rigel will file patent applications
(including continuations, divisionals and continuations in part) directed to the
rights licensed to Pfizer under this Agreement, including but not limited to
separate applications in the United States for the purpose of obtaining
Hatch-Waxman extensions, and Pfizer shall bear the costs associated with filing,
prosecuting and maintaining such patent applications; and

 

(iii)                            Rigel shall notify Pfizer at least 90 days
prior to the deadline for entering into national phase with respect to any PCT
application included in the Rigel Patents. 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

27

--------------------------------------------------------------------------------


 

Rigel shall file, prosecute and maintain such patent applications in each of the
countries set forth on Schedule 7.3(a)(iii) (the “Rigel Country List”), unless
otherwise consented to in writing by Pfizer.  Pfizer shall reimburse Rigel for [
* ] of the costs Rigel incurs after the Effective Date associated with the
filing, prosecuting and maintaining of patent applications covering rights
licensed to Pfizer under this Agreement for those countries set forth on the
Rigel Country List, provided, however, that the total costs borne by Pfizer
associated with such patent applications in countries on the Rigel Country List
shall not exceed [ * ].  No later than 60 days prior to said entry into national
phase, Pfizer shall provide Rigel with a list of additional countries, if any,
in which Pfizer would like Rigel to file or designate, as applicable, such
patent applications.  Rigel shall file international patent applications, or
designate for national filing and file, in all such countries requested by
Pfizer, and Pfizer shall reimburse Rigel for all costs incurred in connection
with filing, prosecuting and maintaining such patent applications and related
patents in the countries specified by Pfizer.

 

(iv)                               Pfizer shall reimburse Rigel for the costs
Rigel incurred prior to the Effective Date associated with the filing,
prosecuting and maintaining patent applications directed towards Compounds that
were filed in the countries set forth in Schedule 7.3(a)(iv).  Such costs shall
be set forth in the first quarterly reimbursement invoice submitted to Pfizer
pursuant to Section 7.9. Rigel shall file, prosecute and maintain such patent
applications in each of the countries set forth on Schedule 7.3(a)(iv), unless
otherwise consented to in writing by Pfizer.  Pfizer shall reimburse Rigel for
all of the costs Rigel incurs after the Effective Date associated with the
filing, prosecuting and maintaining of patent applications covering rights
licensed to Pfizer under this Agreement for those countries set forth on
Schedule 7.3(a)(iv).

 

(b)                                  Pfizer shall direct the filing, prosecution
(including any interferences, reissue proceedings and reexaminations) and
maintenance of all Pfizer Patents and all Patents for Joint Inventions.  Pfizer
shall consult with Rigel in connection with the continued prosecution and
maintenance by Pfizer of the Patents for Joint Inventions (the “Joint
Patents”).  Pfizer shall not abandon any such Joint Patents without at least
sixty (60) days’ prior notice to Rigel.  If Pfizer decides to abandon any such
Joint Patents, Rigel shall have the option to continue the prosecution and
maintenance of such patents and related applications at its expense.  Pfizer
will provide Rigel with copies of all correspondence with the U.S. Patent and
Trademark Office or its foreign counterparts pertaining to prosecution of Joint
Patents, reasonably in advance of any relevant filing deadline or intended
filing date for Rigel to review and comment thereon, and to incorporate, absent
a substantial reason to the contrary, Rigel’s comments on such filing before
submitting such filing to the relevant patent authority, and to provide Rigel
with a copy of all material notices received from a patent authority with
respect thereto.

 

(c)                                  The Party that, pursuant to this
Section 7.3, directs the filing, prosecution and maintenance of a particular
Patent shall bear all expenses associated with such activities, unless expressly
provided for otherwise herein.

 

(d)                                  Each Party shall cooperate with the other
and take all reasonable additional actions and execute such agreements,
instruments and documents as may be reasonably required to perfect the other’s
ownership interest in accordance with the intent of this Agreement including,
without limitation, the execution of necessary and appropriate instruments of
assignment to achieve such joint ownership as set forth in Section 7.1 and the
provision, on a

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

28

--------------------------------------------------------------------------------


 

reasonable basis, of its employees, agents, consultants and independent
contractors to the other Party (or to the other Party’s authorized attorneys,
agents or representatives), to the extent reasonably necessary to enable the
prosecuting Party to undertake Patent prosecution for Joint Inventions as
provided in this Agreement.  In addition, Rigel agrees that it will, and will
cause its Affiliates to, (i) execute and file those notices and other filings as
Pfizer shall request be made, from time to time with the United States Patent
and Trademark Office (or any successor agency) with respect to the rights
granted under this Agreement, (ii) maintain at all times during the term of this
Agreement the Rigel Patents free and clear of any and all mortgages, liens,
pledges and security interests, and (iii) as a condition to any transfer of any
such Rigel Patents, any such transferee shall be obligated to perform all of
Rigel’s obligations under this Agreement with respect to the transferred
Patents.

 

7.4                               Enforcement of Patent Rights.

 

(a)                                  Enforcement of Pfizer Patents.  In the
event that Rigel becomes aware of a suspected infringement of any Pfizer Patent
or any Patent covering a Sole Invention of Pfizer that covers a Compound or
Product, Rigel shall notify Pfizer promptly, and following such notification,
the Parties shall confer.  Pfizer shall have the sole right, but shall not be
obligated, to bring an infringement action or to defend such proceedings at its
own expense, in its own name and entirely under its own direction and control.

 

(b)                                  Enforcement of Rigel Patents.  In the event
that either Party becomes aware of a suspected infringement by a Third Party of
any Rigel Patent licensed to Pfizer under this Agreement and such potential
infringement or claim relates to a Compound or a Product, such Party shall
notify the other Party promptly, and following such notification, the Parties
shall confer.  Pfizer shall have the right, but shall not be obligated, to bring
an infringement action at its own expense, in its own name and entirely under
its own direction and control. Rigel, upon request of Pfizer, agrees to join in
any such litigation at Pfizer’s expense and to cooperate with Pfizer in
connection with such litigation.

 

(c)                                  Enforcement of Joint Patents.  In the event
that either Party becomes aware of a suspected infringement of any Joint Patent,
such Party shall notify the other Party promptly.  Following such notification,
the Parties shall confer.  Pfizer shall have the right, but shall not be
obligated, to bring an infringement action or to defend such proceedings at its
own expense, in its own name and entirely under its own direction and control. 
Rigel, upon request of Pfizer, agrees to join in any such litigation at Pfizer’s
expense and to cooperate with Pfizer in connection with such litigation.

 

(d)                                  If Pfizer fails to prosecute any action
described in subsections (a), (b) or (c) of this Section 7.4, Rigel shall have
the right upon 60 days prior notice to Pfizer, at Rigel’s sole expense and for
Rigel’s sole benefit, to institute any such litigation.

 

(e)                                  Recoveries.  In the event either Party
exercises the rights conferred in this Section 7.4 and recovers any damages or
other sums in such action, suit or proceeding or in settlement thereof, such
damages or other sums recovered shall first be applied to all out-of-pocket
costs and expenses incurred by such Party in connection therewith, including
attorneys fees.  If after such reimbursement any funds shall remain from such
damages or other sums

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

29

--------------------------------------------------------------------------------


 

recovered, and such funds shall be retained by such Party that controlled the
litigation.  If Pfizer is the Party to exercise the rights conferred in this
Section 7.4, [ * ].

 

7.5                               Defense of Third Party Claims.  If a claim is
brought by a Third Party alleging patent infringement by Pfizer or Rigel with
respect to the manufacture, use, sale, offer for sale or importation of a
Compound or Product, each Party will give prompt notice to the other Party of
such claim.  Promptly upon receipt of such notice, the Parties shall meet and
discuss in good faith if such activity infringes such Third Party’s intellectual
property rights, and shall take necessary steps on this matter.  In the event of
any Third Party claim against a Party with respect to the Research Program or
Products, each Party shall, subject to the rights of each Party under Section 11
below, be entitled to defend itself in such matter.

 

7.6                               License to Third-Party Patents.  If Pfizer (a)
reasonably determines in good faith that, in order to avoid infringement of any
patent not licensed to Pfizer hereunder, it is reasonably necessary to obtain a
license related to a Compound from a Third Party in order to make, use, sell,
offer for sale or import a Compound in a country in the Territory and to pay a
royalty or other fee under such license (including, without limitation, in
connection with settlement of a patent infringement claim), or (b) shall be
subject to a final court or other binding order or ruling requiring the payment
of a royalty or other payment to a Third Party patent holder in respect of sales
of any Product in a country in the Territory, then the amount of royalty
payments to Rigel with respect to Net Sales for such Product in such country
shall be reduced by the lesser of (i)[ * ].

 

7.7                               Hatch-Waxman Certification.  Each Party shall
inform the other of any certification regarding any Patent it has received
pursuant to either 21 U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its
successor provisions or any similar provisions in a country in the Territory
other than the United States and shall provide the other Party with a copy of
such certification within five (5) days after receipt. The Parties’ rights with
respect to the initiation and prosecution of any legal action as a result of
such certification or any recovery obtained as a result of such legal action
shall be as defined in Section 7.4.

 

7.8                               Patent Term Restoration/Supplemental
Protection.  The Parties hereto shall cooperate with each other in obtaining
patent term restoration or supplemental protection certificates or their
equivalents in any country in the Territory where applicable to Rigel Patents. 
In the event that elections with respect to obtaining such patent term
restoration are to be made, Pfizer shall have the right to make the election and
Rigel agrees to abide by such election.

 

7.9                               Reimbursement.  Rigel shall invoice Pfizer for
any costs incurred by Rigel that are to be borne by Pfizer pursuant to this
Article 7 following each Pfizer Quarter in the United States.  Pfizer shall pay
Rigel within thirty (30) days following Pfizer’s receipt of any such invoice.

 

8.                                      CONFIDENTIALITY

 

8.1                               Treatment of Confidential Information.  The
Parties agree that during the Term, and for a period of five (5) years after the
end of the Term, a Party receiving Confidential Information of the other Party
will (a) maintain in confidence such Confidential Information to

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

30

--------------------------------------------------------------------------------


 

the same extent such Party maintains its own proprietary industrial information
of similar kind and value (but at a minimum each Party shall use commercially
reasonable efforts), (b) not disclose such Confidential Information to any Third
Party without prior consent of the other Party, and (c) not use such
Confidential Information for any purpose except those permitted by this
Agreement.

 

8.2                               Exceptions.  A Party shall not have the
obligations set forth in Section 8.1 with respect to any portion of such
Confidential Information that it can show by adequate documentation:

 

(a)                                  is publicly disclosed by the disclosing
Party, either before or after it becomes known to the receiving Party;

 

(b)                                  was known to the receiving Party, without
obligation to keep it confidential, prior to when it was received from the
disclosing Party;

 

(c)                                  is subsequently disclosed to the receiving
Party by a Third Party lawfully in possession thereof without obligation to keep
it confidential;

 

(d)                                  has been published by a Third Party; or

 

(e)                                  has been independently developed by the
receiving Party without the aid, application or use of Confidential Information.

 

8.3                               Authorized Disclosure.  Notwithstanding
Section 8.2, a Party may disclose Confidential Information belonging to the
other Party to the extent such disclosure is necessary in the following
instances:

 

(a)                                  filing or prosecuting Joint Patents,
Compounds or Products;

 

(b)                                  Regulatory Filings for Products;

 

(c)                                  prosecuting or defending litigation
relating to Compounds or Products;

 

(d)                                  complying with applicable laws and
governmental regulations; and

 

(e)                                  disclosure, in connection with the
performance of this Agreement, to Affiliates, licensees, sublicensees,
employees, consultants, or agents, each of whom prior to disclosure must be
bound by similar obligations of confidentiality and non-use at least equivalent
in scope to those set forth in this Article 8.

 

8.4                               The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties.  Such
terms may be disclosed by a Party to individuals or entities covered by 8.3(e)
above, each of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 8.  Disclosure of the terms of this Agreement (but not other
Confidential Information received from the other Party) may also be made, under
binders of confidentiality and non use at

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

31

--------------------------------------------------------------------------------


 

least equivalent in scope to those set forth in this Article 8, to actual or
potential bankers, lenders and investors of the disclosing Party, with Pfizer’s
prior consent, such consent not to unreasonably be withheld, conditioned or
delayed.

 

8.5                               Publicity.  The public announcement of the
execution of this Agreement is set forth on Schedule 8.5a hereto.  In addition,
either Party may make a public statement, including in analyst meetings,
concerning the Agreement or the progress of the Compound or Products where such
statement:  (a) is required by law, applicable stock exchange regulation or
legal proceedings, as confirmed upon the request of the other Party by an
opinion of counsel, for the Party proposing to make such statement, or (b)
concerns one of the events described in Schedule 8.5b.  In connection with any
filing described in subsection 8.5(a), such Party shall endeavor to obtain
confidential treatment of economic and trade secret information.  In any event,
the Parties agree to take all reasonable action to avoid disclosure of
Confidential Information except as permitted hereunder, and shall cooperate with
each other with respect to all such disclosures.  The Party that is required to
or has otherwise decided to make a public statement pursuant to this Section 8.5
will give the other Party sufficient advance notice of the text of any proposed
statement so that the other Party will have the opportunity to comment upon the
statement, and such comments will be taken into account in the final statement. 
Otherwise, neither Party will make any public announcement regarding the terms
of or events related to the Agreement without the prior consent of the other
Party.

 

8.6                               Publications.  Neither Rigel, its employees,
contractors or investigators shall publish or present any information, including
without limitation the results of the Research Program or preclinical or
clinical studies with respect to any Compound or Product without Pfizer’s prior
consent (which may be withheld in its sole and final discretion), except as
required under Section 8.3(d).  During the Research Term, Pfizer agrees to
provide Rigel the opportunity to review any proposed abstracts, manuscripts or
scientific presentations (including verbal presentations) that relate to any
Compound or Product at least forty five (45) days prior to their intended
submission for publication and agrees, upon request, not to submit any such
abstract or manuscript for publication until Rigel is given a reasonable period
of time to secure patent protection for any material in such publication that it
believes to be patentable.  Rigel understands that a reasonable commercial
strategy may also require delay of publication of information or filing of
patent applications.  The Parties agree to review and decide whether to delay
publication of information or filing of patent applications under certain
circumstances.  Neither Party shall have the right to publish or present
Confidential Information of the other Party which is subject to Section 8.1.

 

9.                                      TERM AND TERMINATION

 

9.1                               Term.

 

(a)                                  This Agreement shall become effective on
the Effective Date and shall continue until the earlier of (i) expiration of the
last Royalty Term, and (ii) the effective date of termination pursuant to
Section 9.2, 9.3 or 9.4 (the “Term”).

 

(b)                                  Prior to the Effective Date, neither Rigel
nor Pfizer shall have any rights or obligations hereunder.  Notwithstanding the
foregoing, effective as of the signing of this

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

32

--------------------------------------------------------------------------------


 

Agreement, each of Rigel and Pfizer covenant and agree that (a) Sections 5.8 and
5.9 (related to HSR), 8 (Confidentiality), 12 (Dispute Resolution), and 13.12
(Standstill) shall be in full force and effect, and (b) neither Rigel nor its
Affiliates shall negotiate, engage in or otherwise enter into any transaction
involving (i) any sale or grant of any rights or licenses to the Rigel
Technology in the Field in the Territory for Intrapulmonary Administration or
with respect to Compounds, or (ii) any joint venture, co-promotion or similar
relationship involving the Rigel Technology in the Field in the Territory for
Intrapulmonary Administration or with respect to Compounds.

 

9.2                               Termination by Pfizer. Pfizer may terminate
this Agreement:

 

(a)                                  at any time for any reason upon ninety (90)
days advance notice to Rigel; or

 

(b)                                  in the event of a Change of Control of
Rigel upon thirty (30) days advance notice to Rigel which notice must be
provided within 90 days after the consummation of such Change of Control.

 

9.3                               Termination By Rigel For Lack Of Diligence.

 

(a)                                  In addition to the rights of termination in
the event of material breach (Section 9.4), Rigel may terminate this Agreement
upon thirty (30) days advance notice to Pfizer:

 

(i)                                    in the event that Pfizer has failed to
make the Event Milestone Payment to Rigel under to Sections 6.2(a)(i) prior to
the expiration of the last time period allowed for Pfizer to make such payment
under Sections 3.3 and 3.4(a), as such time period may be extended pursuant to
Section 3.5, and the Parties have not agreed by the end of such time period to
the commencement of a de novo discovery program pursuant to Section 3.10.  In
the case of such an extension pursuant to Section 3.10, if no payment was made
to Rigel under Section 6.2(a)(i) during the Research Term (as such term was in
effect prior to such extension), all compounds listed on Schedule 1.13, and all
analogs, derivatives, prodrugs, stereoisomers, salts and polymorphs of such
compounds, shall be deleted from the definition of “Compound” and Rigel may
thereafter license, develop and commercialize such compounds, subject to the
restrictions set forth in Section 5.3;

 

(ii)                                in the event that Pfizer has failed to
fulfill its Diligent Efforts obligations under Section 4.2, provided, however,
that such termination shall apply to the Agreement as a whole only if Pfizer has
failed to fulfill its Diligent Efforts obligations as to each Product then in
Development.  If Pfizer has continued to fulfill its Diligent Efforts
obligations as to at least one Product remaining in Development, then such
termination shall be on a Compound-by-Compound and Product-by-Product basis and
Rigel shall have solely the right to terminate Pfizer’s license with respect to
the Compound or Product that were the subject of the diligence failure; or

 

(iii)                            if, at any time during the Term, both of the
following conditions (A) and (B) are satisfied, regardless of reason:  (A) it
has been more than [ * ] since the later of

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

33

--------------------------------------------------------------------------------


 

(x) the date of Pfizer’s most recent payment to Rigel of an Event Milestone
Payment under Section 6.2(a)(i) or 6.2(a)(ii), or (y) the date of Pfizer’s most
recent designation of a Compound for Advanced Preclinical Development without
making such a payment in accordance with the last sentence of Section 3.4(c),
and (B) no Compound or Product is then in clinical Development or Advanced
Preclinical Development under this Agreement.

 

(b)                                  In addition to the foregoing, Rigel may
terminate Pfizer’s license under Section 5.1 as to an individual Compound and
its related Product(s) if it has been more than [ * ] since the payment of the
Event Milestone Payment for such Compound pursuant to Section 6.2(a)(i) or
6.2(a)(ii), or the designation of such Compound for Advanced Preclinical
Development pursuant to the last sentence of Section 3.4(c), and for any reason
Pfizer has not Commenced a Phase I Clinical Trial of a Product incorporating
such Compound.  In such event, Rigel’s rights with respect to such Compound and
Product shall remain subject to Section 5.3.

 

(c)                                  In the event of any termination by Rigel
pursuant to this Section 9.3 (whether of the Agreement as a whole or as to
particular license rights), termination shall be Rigel’s sole and exclusive
remedy with respect to such failure of diligence.

 

9.4                               Mutual Termination Rights.  Either Party may
terminate this Agreement if:

 

(a)                                  It believes that the other Party is in
material breach of this Agreement, in which case the non-breaching Party may
deliver notice of such material breach to the other Party, such notice to
describe in detail the nature of such breach.  The allegedly breaching Party
shall have ninety (90) days from receipt of such notice to cure such breach (or,
if such default cannot be cured within such 90-day period, the breaching Party
must commence and diligently continue actions to cure such default during such
90-day period).  Any such termination shall become effective at the end of such
90-day period unless the breaching Party has cured any such breach or default
prior to the expiration of such 90-day period (or, if such default is capable of
being cured but cannot be cured within such 90-day period, the breaching Party
has commenced and diligently continued actions to cure such default provided
always that, in such instance, such cure must have occurred within one hundred
eighty (180) days after notice thereof was provided to the breaching Party by
the non-breaching Party to remedy such default); or

 

(b)                                  The other Party is generally unable to meet
its debts when due, or makes a general assignment for the benefit of its
creditors, or there shall have been appointed a receiver, trustee or other
custodian for such Party for or a substantial part of its assets, or any case or
proceeding shall have been commenced or other action taken by or against such
Party in bankruptcy or seeking the reorganization, liquidation, dissolution or
winding-up of such Party or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law, and any such event shall have
continued for sixty (60) days undismissed, unstayed, unbonded and undischarged. 
In such circumstances, the other Party may, upon notice to such Party, terminate
this Agreement, such termination to be effective upon such Party’s receipt of
such notice; or

 

(c)                                  The Effective Date has not occurred, for
any reason, by [ * ].

 

(d)                                  If a Party gives notice of termination
under this Section 9.4, or if Rigel gives notice of termination under
Section 9.3(a)(ii) and 9.3(a)(iii), and the other Party disputes

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

34

--------------------------------------------------------------------------------


 

whether such notice was proper, then the issue of whether this Agreement has
been terminated shall be resolved in accordance with Article 12.  If as a result
of such dispute resolution process it is determined that the notice of
termination was proper, then such termination shall be deemed to have been
effective thirty (30) days following the date of the notice of termination.  If
as a result of such dispute resolution process it is determined that the notice
of termination was improper, then no termination shall have occurred and this
Agreement shall remain in effect.

 

9.5                               Effect of Termination.

 

(a)                                  Survival.

 

(i)                                    The following provisions shall survive
any expiration or termination of this Agreement:  Articles 8, 11, 12 and 13, and
Sections 7.1 and 9.5, together with any sections referenced in such surviving
provisions or necessary to give them effect.

 

(ii)                                Except as set forth in Section 6.2(e),
termination of this Agreement shall not relieve the Parties of any liability
that accrued hereunder prior to the effective date of such termination.  In
addition, except as provided in Section 9.3, termination of this Agreement shall
not preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of this Agreement
nor prejudice either Party’s right to obtain performance of any obligation.  The
remedies provided in Section 9.5(b) are not exclusive of other remedies
available to a Party in law or equity.

 

(b)                                  Licenses.

 

(i)                                    Upon termination of this Agreement by
either Party pursuant to Section 9.4(c), all licenses shall terminate.

 

(ii)                                Upon termination of this Agreement by Pfizer
pursuant to Section 9.2(a) or by Rigel pursuant to Section 9.3 or 9.4(a) or
9.4(b), all licenses to Pfizer under Section 5.1 shall terminate, and (A)
subject to Section 9.5(b)(iv), Pfizer shall, and hereby does, grant to Rigel an
exclusive, perpetual, royalty-free license, with right to sublicense and to
enforce patents, under all Pfizer Patents and Pfizer Know-How, to make, have
made, use, import, offer for sale and sell Compounds (as defined as of the
Effective Date) and Products comprising such Compounds, for any mode of
administration and any indication, and (B) subject to Section 9.5(b)(iv), Pfizer
shall transfer to Rigel, without charge other than reimbursement of
out-of-pocket expenses, the following materials that are in Pfizer’s possession,
in each case that solely relate to such Compounds and Products:  (i) all
preclinical data, manufacturing Know-How and human clinical experience database;
(ii) all Regulatory Filings; and (iii) all correspondence with the FDA or
equivalent foreign agencies ((i), (ii) and (iii), collectively, the “Product
Documents”).  Rigel shall have the right to use the Product Documents and the
information contained therein as it sees fit in the development and
commercialization of products.  Pfizer shall have no liability whatsoever for
any inaccuracy or incompleteness of the Product Documents, except in the event
of its failure to provide such documents to Rigel.

 

(iii)                            Upon termination by Rigel of Pfizer’s license
rights as to a specific Compound and Product pursuant to Section 9.3(a)(ii) or
9.3(a)(iii), the license to Pfizer under

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

35

--------------------------------------------------------------------------------


 

Section 5.1 shall terminate solely as to such Compound and Product, and (A)
subject to Section 9.5(b)(iv), Pfizer shall, and hereby does, grant to Rigel an
exclusive, perpetual, royalty-free license, with right to sublicense and to
enforce patents, under all Pfizer Patents and Pfizer Know-How, to make, have
made, use, import, offer for sale and sell, such Compound and Product, and (B)
subject to Section 9.5(b)(iv), Pfizer shall transfer to Rigel, without charge
other than reimbursement of out-of-pocket expenses, all Product Documents
related to such Compound and Product.  In such case, Rigel’s rights with respect
to such Compound and Product shall remain subject to the exclusivity provisions
of Section 5.3.

 

(iv)                               In the event of any license granted to Rigel
pursuant to this Section 9.5(b), then such license shall include the right to
make, have made, use, import, offer for sale or sell any device that was used by
Pfizer in conjunction with the Compound(s) or Product(s) only as follows:

 

(1)                                 If the device that was used in conjunction
with the Compound(s) or Product(s) licensed to Rigel under this Section 9.5(b)
is manufactured by a Third Party and is substantially proprietary to such Third
Party (rather than Pfizer or an Affiliate of Pfizer), then, to the extent
permitted by agreements between Pfizer and such Third Party (the “Device
Licenses”), Pfizer shall, upon Rigel’s written request, assign to Rigel all of
its rights and obligations (including the obligation to make applicable royalty
or other payments) under the Device Licenses in order to make, have made, use,
import, offer for sale and sell, such Compound or Product (including the
device).  In the event that Pfizer is prohibited from making such assignment
under the terms of the Device Licenses (and fails to obtain consent for such
assignment from such Third Party after using its commercially reasonable
efforts), then, to the extent permitted by the Device Licenses and upon Rigel’s
written request (A) the license granted under this Section 9.5(b) shall include
Pfizer’s rights with respect to such device for a period not exceeding 60 days
following the applicable date of termination pursuant to Section 9.2, 9.3 or 9.4
(as the case may be), (B) Pfizer shall use commercially reasonable efforts to
authorize Rigel to procure such device directly from the Third Party, and (C)
Pfizer shall use commercially reasonable efforts to facilitate Rigel in
establishing a direct vendor relationship with such Third Party.

 

(2)                                 If the device that was used in conjunction
with the Compound(s) or Product(s) licensed to Rigel is substantially
proprietary to Pfizer or an Affiliate of Pfizer (rather than a Third Party),
whether or not such device is manufactured by a Third Party, then the license
granted to Rigel under this Section 9.5(b) shall exclude any rights to make,
have made, use, import, offer for sale or sell such device.

 

(v)                                   Upon termination of this Agreement by
Pfizer pursuant to Section 9.2(b) or Section 9.4(a) or 9.4(b), the licenses to
Pfizer under Section 5.1 shall remain in effect, subject to the adjustment
mechanisms of Sections 3.3 and 3.4(a).  In such case, Pfizer shall remain liable
for the Event Milestone Payments and royalties due under Article 6, but, in the
event of termination by Pfizer pursuant to Section 9.4(a), may offset against
such payment obligations any contract damages that are determined to be due to
Pfizer pursuant to Article 12.  Upon termination by Pfizer pursuant to
Section 9.2(b), the JRC formed under Article 2 shall be disbanded, Pfizer shall
have no further obligation to deliver Research Plan(s) and Development Plan(s)
under this Agreement, and each Party’s exclusivity obligations under Section 5.3
shall

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

36

--------------------------------------------------------------------------------


 

terminate.  Upon termination by Pfizer pursuant to Section 9.4(a) or 9.4(b),
Pfizer shall be relieved of its remaining obligations to Rigel under this
Agreement except (subject to the foregoing provisions of this Section 9.5(b)(v))
for Pfizer’s obligations under Articles 6, 7, 8 and 11.

 

(vi)                               Upon termination by reason of the expiration
of the Royalty Term with respect to any Product, then as of the effective date
of such termination and on a country-by-country basis, the license from Rigel to
Pfizer under Section 5.1 shall convert to a fully-paid, royalty-free, exclusive,
sublicensable license under the Rigel Technology to make, have made, use,
import, offer for sale and sell such Product for Intrapulmonary Administration
and Other Topical Administration in the Field, subject, however, to the royalty
provisions of Section 6.4 in the event a Rigel Patent with a Valid Claim later
issues covering such Product in such country.

 

(c)                                  Assignment of Section 3.9 Patents.  Upon
termination of this Agreement by Pfizer pursuant to Section 9.2(a) or by Rigel
pursuant to Section 9.3 or 9.4(a) or 9.4(b), Pfizer shall promptly assign to
Rigel all of its right, title, and interest in and to all patents and patent
applications filed by Pfizer, or that Pfizer has the right to file, pursuant to
Section 3.9(a).

 

(d)                                  Royalty Payable By Rigel.  In the event of
termination by Rigel of Pfizer’s rights as to a specific Compound or Product
pursuant to Section 9.2(b), or of the Agreement as a whole pursuant to
Section 9.3 or 9.4, then if Rigel, either alone or through a sublicensee,
Commercializes a Product under a license from Pfizer pursuant to Section 9.5(b),
Rigel shall pay to Pfizer a royalty of [ * ] of Net Sales of such Product in the
Territory.

 

10.                               REPRESENTATIONS AND WARRANTIES

 

10.1                        General Representations and Warranties.  Each Party
represents and warrants to the other that, as of the date hereof:

 

(a)                                  it is duly organized and validly existing
under the laws of its state or country of incorporation, and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

(b)                                  it is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite corporate action;

 

(c)                                  this Agreement is legally binding upon it
and enforceable in accordance with its terms.  The execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any Governmental
Authority having jurisdiction over it;

 

(d)                                  it has not granted, and will not grant
during the Term of the Agreement, any right to any Third Party that would
conflict with the rights granted to the other Party hereunder.  It has (or will
have at the time performance is due) maintained and will maintain and keep in
full force and effect all agreements necessary to perform its obligations
hereunder;

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

37

--------------------------------------------------------------------------------


 

(e)                                  it is aware of no action, suit or inquiry
or investigation instituted by any governmental agency that questions or
threatens the validity of this Agreement; and

 

(f)                                    all necessary consents, approvals and
authorizations of all governmental authorities and other Persons required to be
obtained by such Party to enter into, or perform its obligations under, this
Agreement have been obtained, other than in connection with the HSR Act.

 

10.2                        Representations and Warranties of Rigel.  As of the
date hereof, Rigel hereby represents and warrants to Pfizer as follows:

 

(a)                                  to the best of Rigel’s knowledge, the
patents that will issue from the patent applications set forth on Schedule 1.65
will be valid and enforceable;

 

(b)                                  Rigel has not received any written notice
or claim that Rigel is infringing any Third Party Patent through activities
related to Compounds or Products, and to the best of its knowledge no Third
Party is infringing any Rigel Patent;

 

(c)                                  to the best of its knowledge, the
manufacture of Compounds through Rigel’s current process does not, and the use
or sale by Pfizer of any Compound would not, infringe any patents of Third
Parties existing as of the execution of this Agreement;

 

(d)                                  Rigel is the legal and beneficial owner of,
or has the right to grant to Pfizer the rights granted herein to, all Rigel
Technology with respect to the Compounds, and no other Person has any right,
interest or claim in or to such rights, and Rigel has not entered into any
agreement granting any right or interest in such Rigel Technology with respect
to the Compounds;

 

(e)                                  Schedule 1.65 contains a complete and
correct list as of the Effective Date of all patents and patent applications
Controlled by Rigel or any of its Affiliates relating to any Compound or any
Product that cover rights licensed to Pfizer in this Agreement;

 

(f)                                    none of the rights of Rigel or its
Affiliates under the Rigel Patents set forth on Schedule 1.65 have been licensed
to Rigel or its Affiliates from any Third Party, and none of such rights were
developed with funding from the United States government or other governmental
entity; and

 

(g)                                 Rigel has disclosed to Pfizer all material
Information known to Rigel concerning the Compounds.

 

10.3                        Disclaimer Concerning Technology. EACH PARTY
EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
EXCEPT FOR THOSE SET FORTH IN THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES OR ARISING
FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT
THERETO.  NOTWITHSTANDING

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

38

--------------------------------------------------------------------------------


 

ANYTHING TO THE CONTRARY IN THIS AGREEMENT, (A) BOTH PARTIES ACKNOWLEDGE AND
AGREE THAT, NOTWITHSTANDING THE DILIGENT EFFORTS OF THE PARTIES, THE ACTIVITIES
TO BE CONDUCTED UNDER THE RESEARCH PROGRAM AND ANY DEVELOPMENT PLAN PREPARED BY
PFIZER ARE INHERENTLY UNCERTAIN, AND THAT THERE ARE NO ASSURANCES THAT THE
PARTIES WILL SUCCESSFULLY IDENTIFY A DRUG CANDIDATE OR THAT ANY SUCH CANDIDATE
WILL BE SUCCESSFULLY DEVELOPED AND COMMERCIALIZED BY PFIZER AS A PRODUCT; AND
(B) EACH PARTY EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED, TO THE CONTRARY.

 

11.                               INDEMNITIES

 

11.1                        Mutual Indemnification.  Subject to Section 11.3,
each Party hereby agrees to indemnify, defend and hold the other Party, its
Affiliates, its licensees, and its and their officers, directors, employees,
consultants, contractors, sublicensees and agents (collectively,
“Representatives”) harmless from and against any and all damages or other
amounts payable to a Third Party claimant, as well as any reasonable attorneys’
fees and costs of litigation arising out of any such Claim (as defined in this
Section 11.1), (collectively, “Damages”) resulting from claims, suits,
proceedings or causes of action (“Claims”) brought by a Third Party against a
Party or its Representatives based on: (a) breach of any representation or
warranty by the indemnifying Party contained in this Agreement, (b) breach of
any applicable law by such indemnifying Party, or (c) gross negligence or
willful misconduct by such indemnifying Party, its Affiliates, or their
respective employees, contractors or agents.

 

11.2                        Indemnification by a Party.

 

(a)                                  Subject to Section 11.3, Pfizer hereby
agrees to indemnify, defend and hold Rigel and its Representatives harmless from
and against any Damages resulting from Claims brought by a Third Party against
Rigel or its Representatives resulting directly or indirectly from Pfizer’s
Development or Commercialization of any Product, except to the extent that such
Damages are covered by Rigel’s indemnification of Pfizer pursuant to
Section 11.1.

 

(b)                                  Subject to Section 11.3, Rigel hereby
agrees to indemnify, defend and hold Pfizer and its Representatives harmless
from and against any Damages resulting from Claims brought by a Third Party
against Pfizer or its Representatives resulting directly or indirectly from
Rigel’s Development or Commercialization of any product comprising a compound
that has reverted from Pfizer back to Rigel under this Agreement, except to the
extent that such Damages are covered by Pfizer’s indemnification of Rigel
pursuant to Section 11.1.

 

11.3                        Conditions to Indemnification.  In the event that
any Third Party asserts a claim with respect to any matter for which a Party
(the “Indemnified Party”) is entitled to indemnification hereunder (a “Third
Party Claim”), then the Indemnified Party shall promptly notify the Party
obligated to indemnify the Indemnified Party (the “Indemnifying Party”) thereof;
provided, however, that no delay on the part of the Indemnified Party in
notifying the Indemnifying Party shall relieve the Indemnifying Party from any
obligation hereunder unless (and then only to the extent that) the Indemnifying
Party is prejudiced thereby.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

39

--------------------------------------------------------------------------------


 

(a)                                  The Indemnifying Party shall have the
right, exercisable by notice to the Indemnified Party within ten (10) Business
Days of receipt of notice from the Indemnified Party of the commencement of or
assertion of any Third Party Claim, to assume direction and control of the
defense, litigation, settlement, appeal or other disposition of the Third Party
Claim (including the right to settle the claim solely for monetary
consideration) with counsel selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party; provided, that the Indemnifying Party shall
seek the prior consent of any such Indemnified Party as to any settlement that
would materially diminish or materially adversely affect the scope, exclusivity
or duration of any Patents licensed under this Agreement, would require any
payment by such Indemnified Party, would require an admission of legal
wrongdoing in any way on the part of an Indemnified Party or would effect an
amendment of this Agreement. In the case of any Third Party Claim that is the
subject of Section 11.3, Pfizer shall be entitled to control the defense of such
Third Party Claim subject to the remaining provisions of this Section 11.

 

(b)                                  Within ten (10) days after the Indemnifying
Party has given notice to the Indemnified Party of its intended exercise of its
right to defend a Third Party Claim, the Indemnifying Party shall be entitled,
at its sole cost and expense, to assume and conduct such defense, with counsel
selected by the Indemnifying Party.  During such time as the Indemnifying Party
is controlling the defense of such Third Party Claim, the Indemnified Party
shall cooperate, and cause its Affiliates and agents to cooperate upon request
of the Indemnifying Party in the defense or prosecution of the Third Party
Claim, including by furnishing such records, information and testimony and
attending such conferences, discovery proceedings, hearings, trials or appeals
as may reasonably be requested by the Indemnifying Party.  In the event that the
Indemnifying Party does not notify the Indemnified Party of the Indemnifying
Party’s intent to defend any Third Party Claim within ten (10) Business Days
after notice thereof, the Indemnified Party may (without further notice to the
Indemnifying Party) undertake the defense thereof with counsel of its choice and
at the Indemnifying Party’s reasonable expense (including reasonable,
out-of-pocket attorneys’ fees and costs and expenses of enforcement or
defense).  The Indemnifying Party or the Indemnified Party, as the case may be,
shall have the right to join in (including the right to conduct discovery,
interview and examine witnesses and participate in all settlement conferences),
but not control, at its own expense, the defense of any Third Party Claim that
the other Party is defending as provided in this Agreement.

 

(c)                                  In no event may an Indemnified Party settle
or compromise any Third Party Claim for which it/he/she intends to seek
indemnification from the Indemnifying Party hereunder without the prior consent
of the Indemnifying Party, or the indemnification provided under such
Section 11.1, 11.2 or 11.3 as to such Third Party Claim shall be null and void.

 

11.4                        Exclusion of Damages.  IN NO EVENT SHALL EITHER
PARTY OR ITS AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT, UNLESS SUCH DAMAGES ARE
DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY.  EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT, INDEMNIFICATION PURSUANT TO THIS
ARTICLE 11 SHALL BE THE SOLE AND EXCLUSIVE REMEDY (WHETHER BASED ON

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

40

--------------------------------------------------------------------------------


 

CONTRACT, TORT OR ANY OTHER LEGAL THEORY) AVAILABLE TO RIGEL OR PFIZER FOR ANY
MATTERS COVERED THEREIN.

 

12.                               DISPUTE RESOLUTION

 

12.1                        Disputes.  The Parties recognize that disputes as to
certain matters may from time to time arise during the Term that relate to
either Party’s rights and/or obligations hereunder.  It is the objective of the
Parties to facilitate the resolution of disputes arising under this Agreement in
an expedient manner by mutual cooperation and without resort to litigation.  To
accomplish this objective, the Parties agree that, in the event of any disputes,
controversies or differences that may arise between the Parties, out of or in
relation to or in connection with this Agreement, or for the breach thereof,
upon the request of either Party, the Parties agree to meet and discuss in good
faith a possible resolution thereof.  If the matter is not resolved within sixty
(60) days following the request for discussions, either Party may commence an
action in accordance with Section 12.2 below. Notwithstanding the foregoing,
each Party shall be entitled to seek injunctive relief and specific performance
in any Court without waiting for the expiration of any such sixty (60) day
period.

 

12.2                        Governing Law; Jurisdiction.  Resolution of all
disputes arising out of or related to this Agreement or the performance,
enforcement, breach or termination of this Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules that would provide
for application of the law of a jurisdiction outside Delaware.  If such
controversy or claim cannot be resolved by means of negotiations as described in
Section 12.1, then such controversy or claim shall be resolved by the United
States District Court for the District of Delaware or a local court sitting in
Wilmington, Delaware (collectively, the “Courts”).  Each Party (a) irrevocably
submits to the exclusive jurisdiction in the Courts, for purposes of any action,
suit or other proceeding relating to or arising out of this Agreement, and (b)
agrees not to raise any objection at any time to the laying or maintaining of
the venue of any such action, suit or proceeding in any of the Courts,
irrevocably waives any claim that such action, suit or other proceeding has been
brought in an inconvenient forum and further irrevocably waives the right to
object, with respect to such action, suit or other proceeding, that such Court
does not have any jurisdiction over such Party.

 

13.                               MISCELLANEOUS

 

13.1                        Entire Agreement; Amendment.  This Agreement,
including the exhibits attached hereto, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein.  No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

41

--------------------------------------------------------------------------------


 

13.2                        Force Majeure.  Both Parties shall be excused from
the performance of their obligations under this Agreement to the extent that
such performance is prevented by force majeure and the nonperforming Party
promptly provides notice of the prevention to the other Party.  Such excuse
shall be continued so long as the condition constituting force majeure continues
and the nonperforming Party takes reasonable efforts to remove the condition. 
For purposes of this Agreement, force majeure shall include conditions beyond
the control of the Parties, including without limitation, an act of God,
voluntary or involuntary compliance with any regulation, law or order of any
government, war, civil commotion, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe;
provided, however, the payment of invoices due and owing hereunder shall not be
delayed by the payer because of a force majeure affecting the payer, unless such
force majeure specifically precludes the payment process.

 

13.3                        Notices.  Any notices, approvals, or consents
required or permitted to be given under this Agreement shall be in writing,
shall specifically refer to this Agreement and shall be deemed to have been
sufficiently given for all purposes if mailed by first class certified or
registered mail, postage prepaid, internationally recognized express delivery
service or personally delivered.  Unless otherwise specified in writing, the
mailing addresses of the Parties shall be as described below:

 

 

For Rigel:

Rigel Pharmaceuticals, Inc.

 

 

1180 Veterans Boulevard

 

 

South San Francisco, CA 94080

 

 

Fax: (650) 624-1101

 

 

Attn:

 

 

 

 

With a copy to:

Cooley Godward LLP

 

 

Five Palo Alto Square

 

 

3000 El Camino Real

 

 

Palo Alto, CA 94306-2155

 

 

Fax: (650) 849-7400

 

 

Attention: Robert L. Jones, Esq.

 

 

 

 

For Pfizer:

Pfizer Inc.

 

 

235 East 42nd Street

 

 

New York, New York 10017

 

 

Fax: 212-808-8924

 

 

Attention: Executive Vice President and General Counsel

 

13.4                        United States Dollars.  References in this Agreement
to “Dollars” or “$” shall mean the legal tender of the United States of America.

 

13.5                        No Strict Construction.  This Agreement has been
prepared jointly and shall not be strictly construed against either Party.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

42

--------------------------------------------------------------------------------


 

13.6                        Assignment.  Neither Party may assign or transfer
this Agreement or any rights or obligations hereunder without the prior consent
of the other; provided, however, that a Party may make such an assignment
without the other Party’s consent (a) to an Affiliate or in conjunction with a
merger, acquisition, or sale of all or substantially all of the assets of such
Party to which this Agreement pertains, or (b) if such Party or its Affiliates
is required to, or reasonably believes that it will be required to, divest any
Product or a competing product in order to comply with law or the order of any
Governmental Authority as a result of a merger or acquisition.  Any assignment
or attempted assignment by either Party in violation of the terms of this
Section 13.6 shall be null and void and of no legal effect.

 

13.7                        Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

13.8                        Further Actions.  Each Party agrees to execute,
acknowledge and deliver such further instruments, and to do all such other acts,
as may be necessary or appropriate in order to carry out the purposes and intent
of this Agreement.

 

13.9                        Severability.  If any one or more of the provisions
of this Agreement is held to be invalid or unenforceable by any court of
competent jurisdiction from which no appeal can be or is taken, the provision
shall be considered severed from this Agreement and shall not serve to
invalidate any remaining provisions hereof.  The Parties shall make a good faith
effort to replace any invalid or unenforceable provision with a valid and
enforceable one such that the objectives contemplated by the Parties when
entering into this Agreement may be realized.

 

13.10                 Headings.  The headings for each article and section in
this Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.

 

13.11                 No Waiver.  Any delay in enforcing a Party’s rights under
this Agreement or any waiver as to a particular default or other matter shall
not constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.

 

13.12                 Standstill.

 

(a)                                  During the Standstill Period, neither
Pfizer nor any of its Affiliates, without the prior consent of Rigel or except
as provided for in this Agreement, in any agreement referred to herein, or in
any agreement executed after the date hereof by Rigel with Pfizer or any of its
Affiliates:

 

(i)                                    acquire or agree, offer, seek or propose
to acquire ownership, or cause ownership to be acquired (including, but not
limited to, beneficial ownership as defined in Rule 13d-3 under the Exchange
Act) of any Voting Stock of Rigel or securities convertible or exchangeable into
or exercisable for any Voting Stock of Rigel if as a result of such acquisition,
Pfizer and its Affiliates in the aggregate would own more than [ * ] of the
Voting Stock of Rigel at the time of such acquisition;

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

43

--------------------------------------------------------------------------------


 

(ii)                                initiate or participate as the soliciting
party in any Proxy Solicitation with respect to the voting of any Voting Stock
of Rigel;

 

(iii)                            form or join, or permit any Affiliate to form
or join, any partnership, limited partnership, syndicate or other “group”
(within the meaning of Section 13(d)(3) of the Securities Exchange Act) with
respect to the acquisition of any Voting Stock of Rigel that would violate
clause (i) above;

 

(iv)                               arrange, or in any way participate in, any
financing for the purchase of any Voting Stock or securities convertible or
exchangeable into or exercisable for any Voting Stock or assets of Rigel that
would violate clause (i) above; or

 

(v)                                   enter into any discussions, negotiations,
arrangements or understandings with, or advise, assist or encourage any other
Person with respect to, any of the foregoing prohibited matters.

 



Nothing contained in this Section 13.12 shall preclude Pfizer from making
proposals, on a confidential basis, to Rigel or its Board of Directors, or from
seeking a waiver from Rigel of any of the foregoing provisions of this
Section 13.12.

 

(b)                                  Notwithstanding anything to the contrary
contained herein, the prohibitions set forth in this Section 13.12(a) shall not
apply to (i) any investment in any Voting Stock of Rigel by or on behalf of any
pension or employee benefit plan or trust, including without limitation (1) any
direct or indirect interests in portfolio securities held by an investment
company registered under the Investment Company Act of 1940, as amended, or (2)
interests in securities comprising part of a mutual fund or broad based,
publicly traded market basket or index of stocks approved for such a plan or
trust in which such plan or trust invests; or (ii) Voting Stock of Rigel held by
a Person acquired by Pfizer on the date such Person first entered into an
agreement to be acquired by Pfizer or acquired after such Person was acquired by
Pfizer pursuant to an agreement requiring (but only to the extent requiring)
such Person to acquire such Voting Stock, which agreement was in effect on the
date such Person first entered into an agreement to be acquired by Pfizer, or
(iii) any assets or securities of Rigel, as debtor, that are acquired in a
transaction subject to the approval of the United States Bankruptcy Court
pursuant to proceedings under the United States Bankruptcy Code, or (iv) any
securities sold to any Third Party as part of an Acquisition Proposal or
Business Combination or voted for or against any such Acquisition Proposal or
Business Combination.

 

(c)                                  The provision of this Section 13.12 shall
terminate and shall be of no further force and effect from and after the date
that any of the following is disclosed (i) a Third Party independently or in
concert with others commences or makes an Acquisition Proposal, (ii) Rigel
solicits or conducts discussions or negotiations with respect to a Third-Party
offer for an Acquisition Proposal or a Business Combination, (iii) Rigel enters
into an agreement with a Third Party with respect to an Acquisition Proposal or
a Business Combination, or (iv) Rigel or a Third Party announces (by press
release, the filing of a report on a Schedule 13D, the making of a tender or
exchange offer or otherwise) that it is in discussions or negotiations with
respect to an Acquisition Proposal or a Business Combination.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

44

--------------------------------------------------------------------------------


 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

 

RIGEL PHARMACEUTICALS, INC.

PFIZER INC.

 

 

BY:

/S/ RAUL RODRIGUEZ

 

BY:

/S/ LISA RICCIARDI

 

 

 

NAME:

RAUL RODRIGUEZ

 

NAME:

LISA RICCIARDI

 

 

 

TITLE:

EXECUTIVE V.P., COO

 

TITLE:

SENIOR VICE PRESIDENT, LICENSING

 

 

AND DEVELOPMENT

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

46

--------------------------------------------------------------------------------


 

Exhibit A-1

 

Research Plan for [ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

47

--------------------------------------------------------------------------------


 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

48

--------------------------------------------------------------------------------


 

Exhibit A-2

 

Research Plan for Compounds

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

49

--------------------------------------------------------------------------------


 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

50

--------------------------------------------------------------------------------


 

Exhibit B

 

RIGEL PHARMACEUTICALS, INC.

 

COMMON STOCK PURCHASE AGREEMENT

 

THIS COMMON STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of March 10,
2005, by and between RIGEL PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”) and PFIZER INC., a Delaware corporation (“Pfizer”).

 

WHEREAS, the Company desires to issue, and Pfizer desires to acquire, stock of
the Company as herein described, on the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, IT IS AGREED between the parties as follows:

 

1.             Purchase and Sale of Stock.  Pfizer hereby agrees to purchase
from the Company, and the Company hereby agrees to sell to Pfizer, an aggregate
of One Hundred and Ninety Thousand Six Hundred and Ninety Four (190,694) shares
of the Common Stock of the Company (the “Shares”) at Twenty-Six Dollars and
Twenty-Two Cents ($26.22)(1) per share, for an aggregate purchase price of five
million dollars ($5,000,000), payable in cash.  The closing hereunder, including
payment for and delivery of the Shares shall occur at the offices of the Company
immediately following the execution of this Agreement, or at such other time and
place as the parties may mutually agree.

 

2.             Limitations on Transfer.  Pfizer shall not assign, hypothecate,
donate, encumber or otherwise dispose of any interest in the Shares except in
compliance with the provisions herein and applicable securities laws.  The
Company shall not be required (a) to transfer on its books any of the Shares
which shall have been transferred in violation of any of the provisions set
forth in this Agreement or (b) to treat as owner of such shares or to accord the
right to vote as such owner or to pay dividends to any transferee to whom such
shares shall have been so transferred.

 

3.             Restrictive Legends.  All certificates representing the Shares
shall have endorsed thereon (a) any legend required by appropriate blue sky
officials and (b) a legend in substantially the following form (in addition to
any other legend which may be required by other agreements between the parties
hereto):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AS AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED
FOR SALE, PLEDGED OR HYPOTHECATED UNLESS THE SALE IS MADE IN ACCORDANCE WITH
RULE 144 UNDER THE ACT,

 

--------------------------------------------------------------------------------

(1)  The price per share will equal [ * ] of the Current Market Price.  The
“Current Market Price” means the average of the daily closing prices as reported
by the Nasdaq National Market for the five trading days immediately preceding
the execution date of that certain Collaborative Research and License Agreement
by and between the Company and Pfizer.

 

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

51

--------------------------------------------------------------------------------


 

THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH SHARES,
OR THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

4.             Company Representations.  In connection with the sale and
purchase of the Shares, the Company represents to Pfizer the following:

 

4.1          The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all corporate
power and authority required to conduct its business as presently conducted.

 

4.2          The Company has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, and this
Agreement has been duly authorized and validly executed and delivered by the
Company.  All corporate actions on the part of the Company necessary for the
authorization, execution, delivery of, and the performance of all obligations of
the Company under this Agreement and the authorization, issuance, reservation
for issuance and delivery of all of the Shares being sold hereunder have been
taken.  When issued in accordance with the provisions of this Agreement, the
Shares will be validly authorized and issued, fully paid and nonassessable, and
will not be subject to any mortgage, lien, pledge, security interest, charge or
similar encumbrance.

 

4.3          This Agreement is legally binding upon the Company and enforceable
against the Company in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditor’s rights, (b) general
principles of equity that restrict the availability of equitable remedies, and
(c) to the extent that the enforceability of the indemnification provisions set
forth in Section 6.8 may be limited by applicable law.  The execution, delivery
and performance of this Agreement by the Company do not (x) conflict with its
certificate incorporation, bylaws or any agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, or (y)
violate any material law or regulation of any court, agency, department or other
instrumentality of any foreign, federal, state, county, city or other political
subdivision (each a “Governmental Authority”) having jurisdiction over it.  All
necessary consents, approvals and authorizations of, and all filings with, all
Governmental Authorities and other persons required to be obtained or made by
the Company to enter into, or perform its obligations under, this Agreement have
been obtained or made (as the case may be), except for such consents, approvals
or authorizations that must be made after the date hereof, which will be
obtained or made (as the case may be) in a timely manner.

 

4.4          There is no material action, suit or governmental proceeding
pending or, to the knowledge of the Company, threatened against or involving the
Company or any of its properties or other assets or which questions the validity
of this Agreement or any action taken or to be taken by the Company pursuant to
this Agreement or in connection with the transactions contemplated hereby. 
There is no fact or circumstance known to the Company that would reasonably be
expected to give rise to any material action, suit, proceeding, inquiry or
investigation against, relating to or affecting the Company or any of its
properties or other assets.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

52

--------------------------------------------------------------------------------


 

The Company is not subject to any judgment, order or decree that materially
restricts its business practices or its ability to acquire any property or
conduct its business in any area.

 

4.5          The Company is not (a) in violation of its certificate of
incorporation or its bylaws, (b) to the knowledge of the Company, in material
violation of any law, administrative regulation, ordinance or order of any court
or governmental agency, arbitration panel or authority applicable to the
Company, or (c) in default (and there exists no condition which, with the
passage of time or otherwise, would constitute a default) in the performance of
any material contract to which it is a party or by which it may be bound.  No
notice, charge, claim, action or assertion has been received by the Company
alleging such a violation or default.

 

4.6          The financial statements of the Company and the related notes
contained in the Company’s annual report on Form 10-K for the year ended
December 31, 2003 and any Quarterly Reports on Form 10-Q and Current Reports on
Form 8-K filed subsequent thereto (excluding any and all financial information
furnished and not filed in a Current Report on Form 8-K, by press release or
otherwise) with the Securities and Exchange Commission (the “SEC”) by the
Company (collectively, the “SEC Documents”) have been prepared from and are in
accordance with the books and records of the Company and present fairly, in
accordance with United States generally accepted accounting principles (“GAAP”),
the financial condition of the Company as of the dates indicated, and the
results of its operations and cash flows for the periods therein specified. Such
financial statements (including the related notes) have been prepared in
accordance with GAAP applied on a consistent basis throughout the periods
therein specified and have complied, as of their respective dates, in all
material respects with the applicable accounting requirements and rules and
regulations of the SEC.  Except as disclosed and adequately reserved for in such
financial statements (other than such draw downs as have been made under the
Company’s existing equipment credit lines), the Company has no material debts,
liabilities or (whether accrued or fixed, known or unknown, absolute or
contingent, matured or unmatured, or determined or determinable). Other than as
disclosed in the SEC Documents, since December 31, 2003, the business of the
Company has been conducted in the ordinary course and there has not been any
change or event that has had, or would reasonably be expected to have,
individually or in the aggregate, a material adverse on the business,
operations, assets, financial condition or results of operation of the Company.

 

4.7          The Company has filed in a timely manner all documents that the
Company was required to file under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and the Nasdaq Marketplace Rules during the twelve
(12) months preceding the date of this Agreement.  The SEC Documents complied in
all material respects with the requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder as of their respective filing
dates, and none of the SEC Documents, including any financial statements or
schedules included or incorporated by reference therein, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The Chief Executive Officer and the Chief Financial Officer of the
Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002 (the “Certifications”).  The Certifications have not been modified or
withdrawn, and neither the Company nor any of it officers has received notice

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

53

--------------------------------------------------------------------------------


 

from any governmental entity questioning or challenging the accuracy,
completeness, content, form or manner of filing or submission of the
Certifications.

 

5.             Pfizer Representations.  In connection with the sale and purchase
of the Shares, Pfizer represents to the Company the following:

 

5.1          Pfizer is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all corporate
power and authority required to conduct its business as presently conducted.

 

5.2          Pfizer has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and this Agreement has
been duly authorized and validly executed and delivered by Pfizer.  All
corporate actions on the part of Pfizer necessary for the authorization,
execution, delivery of, and the performance of all obligations of Pfizer under
this Agreement have been taken.

 

5.3          This Agreement is legally binding upon Pfizer and enforceable
against Pfizer in accordance with its terms, except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws of general
application affecting enforcement of creditor’s rights, (b) general principles
of equity that restrict the availability of equitable remedies, and (c) to the
extent that the enforceability of the indemnification provisions set forth in
Section 6.8 may be limited by applicable law.  The execution, delivery and
performance of this Agreement by Pfizer do not (x) conflict with its certificate
incorporation, bylaws or any material agreement, instrument or understanding,
oral or written, to which it is a party or by which it may be bound, or (y)
violate any material law or regulation of any Governmental Authority having
jurisdiction over it.  All necessary consents, approvals and authorizations of,
and all filings with, all Governmental Authorities and other persons required to
be obtained or made by Pfizer to enter into, or perform its obligations under,
this Agreement have been obtained or made (as the case may be), except for such
consents, approvals or authorizations that must be made after the date hereof,
which will be obtained or made (as the case may be) in a timely manner.

 

5.4          Pfizer has requested, received, reviewed and considered all
information it deemed relevant in making an informed decision to purchase the
Shares.  Pfizer is purchasing the Shares for investment for Pfizer’s own account
only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.

 

5.5          Pfizer understands that the Shares have not been registered under
the Securities Act by reason of a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of Pfizer’s investment
intent as expressed in Section 5.4.

 

5.6          Pfizer further acknowledges and understands that the Shares must be
held until the Shares are registered under the Securities Act or an exemption
from such registration is available for sale or other transfer.  Pfizer
understands that the certificate evidencing the Shares will be imprinted with a
legend which prohibits the transfer of the Shares unless the sale is made in
accordance with Rule 144 under the Securities Act, as in effect from time to
time (“Rule

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

54

--------------------------------------------------------------------------------


 

144”), such Shares are registered in accordance with the Securities Act or the
Company receives an opinion of counsel reasonably satisfactory to the Company
that such registration is not required.

 

5.7          Pfizer is familiar with the provisions of Rule 144, which, in
substance, permits limited public resale of “restricted securities” acquired,
directly or indirectly, from the issuer thereof (or from an affiliate of such
issuer), in a non-public offering subject to the satisfaction of certain
conditions.

 

5.8          The Shares may be resold by Pfizer in certain limited circumstances
subject to the provisions of Rule 144, which requires, among other things: (a)
the availability of certain public information about the Company and (b) the
resale occurring following the required holding period under Rule 144 after
Pfizer has purchased, and made full payment of (within the meaning of Rule 144),
the securities to be sold.

 

5.9          Pfizer further understands that at the time Pfizer wishes to sell
the Shares there may be no public market upon which to make such a sale.

 

5.10        Pfizer further warrants and represents that by reason of its, or of
its management’s, business or financial experience, Pfizer has the capacity to
protect its own interests in connection with the transactions contemplated in
this Agreement.  Further, Pfizer is aware of no publication of any advertisement
in connection with the transactions contemplated in this Agreement.

 

5.11        Pfizer further warrants and represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.

 

6.             Piggyback Registration Rights.

 

6.1          Definitions.  For purposes of this Section 6, the following terms
shall have the following respective meanings:

 

(a)           “Register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

 

(b)           “Registration Expenses” shall mean all expenses incurred by the
Company in complying with Section 6.2 hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, and blue sky fees and expenses.

 

(c)           “Selling Expenses” shall mean all underwriting discounts and
selling commissions applicable to a sale of Shares pursuant to Section 6.2(a).

 

6.2          Piggyback Registrations.  The Company shall notify Pfizer in
writing at least ten (10) days prior to the filing of a registration statement
under the Securities Act for purposes of a public offering of securities of the
Company (excluding registration statements relating to employee benefit plans,
the offer and sale of debt securities, with respect to corporate

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

55

--------------------------------------------------------------------------------


 

reorganizations or other transactions under Rule 145 of the Securities Act, or
with respect to a solely primary offering of securities of the Company) and will
afford Pfizer an opportunity to include in such registration statement all or
part of the Shares held by Pfizer.  In the event that Pfizer desires to include
in any such registration statement all or any part of the Shares held by it, it
shall, within ten (10) days after the above-described notice from the Company,
so notify the Company in writing.  Such notice shall state the intended method
of disposition of the Shares by Pfizer.  If Pfizer decides not to include all of
the Shares in a registration statement filed by the Company, Pfizer shall
nevertheless continue to have the right to include any remaining Shares in any
subsequent registration statement or registration statements as may be filed by
the Company with respect to secondary offerings of its securities, all upon the
terms and conditions set forth herein.

 

(a)           Underwriting.  If the registration statement under which the
Company gives notice pursuant to this Section 6.2 is for an underwritten
offering, the Company shall so advise Pfizer.  In such event, Pfizer’s right to
be included in a registration pursuant to this Section 6.2 shall be conditioned
upon such Pfizer’s participation in such underwriting and the inclusion of any
Shares to be sold by Pfizer in the underwriting to the extent provided herein. 
In the event that Pfizer proposes to distribute any Shares through such
underwriting, it shall enter into an underwriting agreement in customary form
with the underwriter or underwriters selected for such underwriting by the
Company.  Notwithstanding any other provision of this Agreement, if the
underwriter determines in good faith that marketing factors require a limitation
of the number of shares to be underwritten, the number of shares that may be
sold by selling stockholders in the underwriting shall be allocated first, to
Pfizer on a pro rata basis with any stockholders of the Company with
registration rights at the time of such offering based on the aggregate number
of shares of the Company’s Common Stock held by Pfizer and such stockholders
that are subject to such registration rights (such that the number of Shares
then held by Pfizer that Pfizer is able to include in such underwriting is
proportional to the number of shares of Common Stock of the Company that are
included by any other selling stockholder relative to the total number of shares
of Common Stock of the Company then held by such selling stockholder that are
subject to such registration rights); and second, on a pro rata basis to any
stockholders of the Company that are not included in the first category. If
Pfizer disapproves of the terms of any such underwriting, Pfizer may elect to
withdraw therefrom by written notice to the Company and the underwriter,
delivered at least five (5) business days prior to the effective date of the
registration statement or the date of an offering under a registration statement
that contemplates a distribution of securities on a delayed or continuous basis
pursuant to Rule 415 under the Securities Act (a “Shelf Registration
Statement”), as applicable.  Any Shares excluded or withdrawn from such
underwriting shall be excluded and withdrawn from the registration.

 

(b)           Right to Terminate Registration.  The Company shall have the right
to terminate or withdraw any registration initiated by it pursuant to this
Section 6.2 prior to the effectiveness of such registration whether or not
Pfizer has elected to include Shares in such registration.  The Registration
Expenses of such withdrawn registration shall be borne by the Company in
accordance with Section 6.3 hereof.

 

6.3          Expenses of Registration.  Except as specifically provided herein,
all Registration Expenses incurred in connection with any registration pursuant
to Section 6.2 herein

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

56

--------------------------------------------------------------------------------


 

shall be borne by the Company.  All Selling Expenses incurred in connection with
any registrations hereunder shall be borne by the holders of the securities so
sold pro rata on the basis of the number of shares so sold.

 

6.4          Obligations of the Company.  Whenever required to effect the
registration of any Shares, the Company shall, as expeditiously as reasonably
possible:

 

(a)           Prepare and file with the SEC a registration statement with
respect to such Shares and use its commercially reasonable best efforts to cause
such registration statement to become effective as soon as practicable.  The
Company shall not be required to file, cause to become effective or maintain the
effectiveness of any Shelf Registration Statement; provided, however, that the
foregoing shall not limit the Company’s obligations under Section 6.2 to the
extent that the Company is obligated to file, cause to become effective or
maintain the effectiveness of any Shelf Registration Statement for the benefit
of other stockholders of the Company.

 

(b)           Subject to Section 6.4(a), use its commercially reasonable best
efforts to prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement for a period not exceeding the earlier of (i) the second
anniversary of the date hereof; or (ii) such time as all of the Shares held by
Pfizer have been sold.

 

(c)           Furnish to Pfizer such number of copies of a prospectus, including
a preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as Pfizer may reasonably request in order to
facilitate the disposition of Shares.

 

(d)           Use its commercially reasonable best efforts to register and
qualify the securities covered by such registration statement under such other
securities or Blue Sky laws of such jurisdictions as shall be reasonably
requested by Pfizer; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 

(e)           Advise Pfizer promptly after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of a registration statement or of the initiation of any
proceeding for that purpose; and it will promptly use its commercially
reasonable best efforts to prevent the issuance of any stop order or to obtain
its withdrawal at the earliest possible moment if such stop order should be
issued.

 

(f)            In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering.  In the event that
Pfizer participates in such underwriting, it shall also enter into and perform
its obligations under such an agreement.

 

(g)           Notify Pfizer at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

57

--------------------------------------------------------------------------------


 

which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.

 

(h)           Cause all such Shares registered under such registration statement
to be listed on each securities exchange on which the Common Stock of the
Company is then listed.

 

(i)            Use its commercially reasonable best efforts to furnish, on the
date that such Shares are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and (ii)
a letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering addressed to the underwriters, if any.

 

6.5          Obligations of Pfizer.

 

(a)           In the event: (i) of any request by the SEC or any other federal
or state governmental authority during the period of effectiveness of a
registration statement filed pursuant to Section 6.2 for amendments or
supplements to such registration statement or related prospectus or for
additional information so that such registration statement will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading or
otherwise fail to comply with the applicable rules and regulations of the
federal securities laws; (ii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of
such registration statement or the initiation of any proceedings for that
purpose; (iii) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Shares for sale in any jurisdiction or the initiation of any proceeding for
such purpose, provided that, considering the advice of counsel, the Company
reasonably believes that it must qualify in such jurisdiction; (iv) of any event
or circumstance that, considering the advice of counsel, the Company reasonably
believes necessitates the making of any changes in such registration statement
or related prospectus, or any document incorporated or deemed to be incorporated
therein by reference, so that, in the case of such registration statement, it
will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of a related prospectus,
it will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (v) that the Company reasonably believes, considering
the advice of counsel, that the Company may, in the absence of a suspension
described hereunder, be required under state or federal securities laws to
disclose any corporate development, the disclosure of which could reasonably be
expected to have a material adverse effect upon the Company, its stockholders, a
potentially material transaction or event involving the Company, or any
negotiations, discussions or proposals directly relating thereto; then the
Company shall

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

58

--------------------------------------------------------------------------------


 

deliver a written notice (a “Suspension Notice”) to Pfizer to the effect of the
foregoing and, upon receipt of such Suspension Notice, Pfizer will refrain from
selling any Shares pursuant to such registration statement (a “Suspension”)
until Pfizer receives copies of a supplemented or amended prospectus prepared
and filed by the Company or until Pfizer is advised in writing by the Company
that the current prospectus may be used and Pfizer has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in any such prospectus.  In the event of a Suspension, the Company
will use its commercially reasonable efforts to cause the use of the prospectus
so suspended to be resumed as soon as reasonably practicable after delivery of a
Suspension Notice to Pfizer.

 

(b)           Provided that a Suspension is not then in effect, Pfizer may sell
the Shares under the registration statement, provided that Pfizer arranges for
delivery of a current prospectus to the transferee of such Shares to the extent
such delivery is required by applicable law.

 

6.6          Termination of Registration Rights.  All registration rights
granted under this Section 6 shall terminate and be of no further force and
effect on the second anniversary of the date of this Agreement.

 

6.7          Delay of Registration; Furnishing Information.

 

(a)           Pfizer shall not have any right to obtain or seek an injunction
restraining or otherwise delaying any such registration as the result of any
controversy that might arise with respect to the interpretation or
implementation of this Section 6.

 

(b)           It shall be a condition precedent to the obligations of the
Company to take any action pursuant to Section 6.2 that Pfizer shall furnish to
the Company such information regarding itself, the Shares held by it and the
intended method of disposition of such Shares as shall be required to effect the
registration of such Shares.

 

6.8          Indemnification.  In the event any Shares are included in a
registration statement pursuant to Section 6.2:

 

(a)           To the extent permitted by law, the Company will indemnify and
hold harmless Pfizer, the officers and directors of Pfizer, any underwriter (as
defined in the Securities Act) for Pfizer and each person, if any, who controls
Pfizer or the underwriter within the meaning of the Securities Act or the
Exchange Act, against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”) by the Company: (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

59

--------------------------------------------------------------------------------


 

state securities law in connection with the offering covered by such
registration statement; and the Company will pay as incurred to Pfizer, or such
officer, director, underwriter or controlling person of Pfizer, for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided however,
that the indemnity agreement contained in this Section 6.8(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld, nor shall the Company be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by Pfizer, or such officer, director, underwriter or
controlling person of Pfizer.

 

(b)           To the extent permitted by law, Pfizer will, if the Shares held by
Pfizer are included in the securities as to which such registration
qualifications or compliance is being effected, indemnify and hold harmless the
Company, each of its directors, its officers and each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other stockholder selling securities under such registration statement
or any of such other stockholder’s partners, directors or officers or any person
who controls such stockholder, against any losses, claims, damages or
liabilities (joint or several) to which the Company or any such director,
officer, controlling person, underwriter or other such stockholder, or partner,
director, officer or controlling person of such other stockholder may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities (or actions in
respect thereto) arise out of or are based upon any Violation, in each case to
the extent (and only to the extent) that such Violation occurs in reliance upon
and in conformity with written information furnished by Pfizer under an
instrument duly executed by Pfizer and stated to be specifically for use in
connection with such registration; and Pfizer will pay as incurred any legal or
other expenses reasonably incurred by the Company or any such director, officer,
controlling person, underwriter or other stockholder, or partner, officer,
director or controlling person of such other stockholder in connection with
investigating or defending any such loss, claim, damage, liability or action if
it is judicially determined that there was such a Violation; provided, however,
that the indemnity agreement contained in this Section 6.8(b) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of Pfizer, which consent
shall not be unreasonably withheld; provided further, that in no event shall any
indemnity under this Section 6.8 exceed the net  proceeds from the offering
received by Pfizer.

 

(c)           Promptly after receipt by an indemnified party under this Section
6.8 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 6.8, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

60

--------------------------------------------------------------------------------


 

differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if materially prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 6.8, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 6.8.

 

(d)           If the indemnification provided for in this Section 6.8 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any losses, claims, damages or liabilities referred to herein, the
indemnifying party, in lieu of indemnifying such indemnified party thereunder,
shall to the extent permitted by applicable law contribute to the amount paid or
payable by such indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnifying party on the one hand and of the indemnified party on the other
in connection with the Violation(s) that resulted in such loss, claim, damage or
liability, as well as any other relevant equitable considerations.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by a court of law by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission to state a material
fact relates to information supplied by the indemnifying party or by the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission;
provided, that in no event shall any contribution by Pfizer hereunder exceed the
net proceeds from the offering received by Pfizer.

 

(e)           The obligations of the Company and Pfizer under this Section 6.8
shall survive completion of any offering of the Shares in a registration
statement and the termination of this agreement.  No indemnifying party, in the
defense of any such claim or litigation, shall, except with the consent of each
indemnified party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

 

6.9          Assignment of Registration Rights.  The rights to cause the Company
to register the Shares pursuant to this Section 6 may not be assigned by Pfizer
other than to an affiliate of Pfizer.

 

6.10        Amendment of Registration Rights.  Any provision of this Section 6
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and Pfizer.  Any amendment or waiver effected in
accordance with this Section 6.10 shall be binding upon Pfizer and the Company. 
By acceptance of any benefits under this Section 6, Pfizer hereby agrees to be
bound by the provisions hereunder.

 

7.             Rule 144 Reporting.  With a view to making available to Pfizer
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit Pfizer to sell the Shares to the public without registration or
pursuant to a registration statement on Form S-3 under the Securities Act (or
any successor or similar registration form under the Securities Act)

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

61

--------------------------------------------------------------------------------


 

(“Form S-3”), the Company covenants and agrees to use its commercially
reasonable efforts to: (a) make and keep public information regarding the
Company available, as those terms are understood and defined in Rule 144, until
such time as all the Shares have been sold; (b) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and (c) furnish to Pfizer upon written
request, as long as Pfizer owns any Shares, (x) a written statement by the
Company that it has complied with the reporting requirements of Rule 144 and the
Exchange Act or that it qualifies as a registrant whose securities may be
registered on Form S-3, (y) a copy of the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q and (z) such other documents filed
with the SEC as Pfizer may reasonably request in order to avail itself of any
rule or regulation of the SEC that permits the selling of any Shares without
registration.

 

8.             Miscellaneous.

 

8.1          Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed facsimile if sent during normal
business hours of the recipient, and if not during normal business hours of the
recipient, then on the next business day, (c) five (5) calendar days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) business day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the other party
hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by written notice
to the other party hereto.

 

8.2          Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Pfizer’s successors and assigns.

 

8.3          Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.  The parties
agree that any action brought by either party to interpret or enforce any
provision of this Agreement shall be brought in, and each party agrees to, and
does hereby, submit to the jurisdiction and venue of, the appropriate state or
federal court sitting in Wilmington, Delaware.

 

8.4          Further Execution.  The parties agree to take all such further
commercially reasonable action(s) as may reasonably be necessary to carry out
and consummate the transactions contemplated by this Agreement as soon as
practicable, and to take whatever commercially reasonable steps may be necessary
to obtain any governmental approval in connection with or otherwise qualify the
issuance of the Shares.

 

8.5          Entire Agreement; Amendment.  This Agreement, together with the
Collaborative Research and License Agreement, dated as of January           ,
2005, between the Company and Pfizer, constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements or understandings, whether written or oral.  This Agreement may not
be amended, modified or revoked, in whole or in part, except by an agreement in
writing signed by each of the parties hereto.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

62

--------------------------------------------------------------------------------


 

8.6          Severability.  If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of this
Agreement shall be interpreted as if such provision were so excluded and such
that the objectives contemplated by the parties when entering into this
Agreement may be realized, and (c) the balance of this Agreement shall be
enforceable in accordance with its terms.

 

8.7          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

RIGEL PHARMACEUTICALS, INC.

 

 

 

Address: 1180 Veterans Boulevard

 

 

 South San Francisco, CA 94080

 

 

 

 

 

By:

/s/ Raul Rodriguez

 

 

 

Name:

Raul Rodriguez

 

 

 

Title:

Executive VP and C.O.O.

 

 

 

 

 

 

PFIZER INC.

 

 

 

Address: 235 East 42nd Street

 

 

New York, NY 10017

 

 

 

 

 

By:

/s/Lisa Ricciardi

 

 

 

Name:

Lisa Ricciardi

 

 

 

Title:

Senior V.P., Licensing and Development

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

64

--------------------------------------------------------------------------------


 

Schedule 1.13

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

65

--------------------------------------------------------------------------------


 

Schedule 1.57

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

66

--------------------------------------------------------------------------------


 

Schedule 1.65

 

Rigel Patents

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

67

--------------------------------------------------------------------------------


 

Schedule 1.69

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

68

--------------------------------------------------------------------------------


 

Schedule 3.6

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

69

--------------------------------------------------------------------------------


 

Schedule 7.3(a)(iii)

 

Rigel Country List

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

70

--------------------------------------------------------------------------------


 

Schedule 7.3(a)(iv)

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

71

--------------------------------------------------------------------------------


 

Schedule 8.5a

 

Press Release

 

RIGEL AND PFIZER SIGN COLLABORATIVE RESEARCH AND LICENSE
AGREEMENT FOR THE TREATMENT OF ALLERGIC ASTHMA AND OTHER
RESPIRATORY DISEASES

 

Collaboration to Focus on Novel Class of Compounds to Address Respiratory
Inflammatory Diseases

 

South San Francisco, Calif, and New York, NY, January 20, 2005–– Rigel
Pharmaceuticals, Inc. (Nasdaq: RIGL) and Pfizer Inc. (NYSE: PFE) today announced
that the two companies have entered into a collaborative research and license
agreement for the development of inhaled products for the treatment of allergic
asthma and other respiratory diseases such as chronic obstructive pulmonary
disease (COPD). The collaboration is focused on Rigel’s preclinical small
molecule compounds, which inhibit IgE receptor signaling in respiratory tract
mast cells by blocking the signaling enzyme Syk kinase.

 

Under the terms of the agreement, Rigel will receive an upfront cash payment, as
well as milestone payments and royalties on any future product sales. Pfizer
will make an equity investment in Rigel and will be responsible for the
worldwide development and commercialization of any resulting products. 
Financial terms of the agreement were not announced.

 

“Inhibition of Syk kinase is a novel approach to reduce the chronic inflammation
in patients with allergic diseases of the respiratory tract such as allergic
asthma,” said Martin Mackay, Senior Vice President Worldwide Research &
Technology for Pfizer Inc. “We believe that the combination of Rigel’s novel
small molecule approach and Pfizer’s drug development capabilities will allow us
to progress new and important treatments for respiratory diseases.”

 

“Pfizer’s commitment to targeting the unmet medical needs of asthma and
respiratory patients makes them an ideal partner with the requisite capabilities
and global reach to succeed in this collaboration,” said James M. Gower, chief
executive officer of Rigel. “This is our second research collaboration with
Pfizer in this field and it confirms the quality of our company’s programs in
the respiratory field.”

 

Rigel has pioneered the discovery of treatments for allergic diseases by
blocking Syk kinase.  The Company was the first to discover and develop potent
and selective Syk inhibitors and introduce these into the clinic.

 

The Syk kinase intrapulmonary collaboration with Pfizer does not include R112,
Rigel’s lead Syk kinase inhibitor that is being developed for the treatment of
allergic rhinitis. Rigel recently completed a successful Phase II clinical study
with R112 and is proceeding with the further

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

72

--------------------------------------------------------------------------------


 

clinical development of R112 for allergic rhinitis. After further Phase II
clinical trials are completed, Pfizer will have a limited option to license R112
and Rigel’s Syk inhibitors in the allergic rhinitis field under different
financial and other obligations.

 


SYK INHIBITION IN RESPIRATORY DISEASES


 

Rigel’s small molecule compounds bind to and inhibit Syk kinase, an
intracellular target that regulates IgE receptor signaling in mast cells and
thus prevent cellular activation and subsequent release of multiple chemical
mediators.  However, unlike common allergy and asthma drugs that block only a
single chemical mediator, Syk inhibitors block the major IgE dependent pathways
in mast cells that trigger an allergic attack, potentially making Syk inhibitors
more effective and comprehensive drugs. Currently, steroids are the only other
non-injectable class of agents that block multiple chemical mediators in the
allergic response, but these have a slow onset of action.

 


ABOUT ASTHMA AND CHRONIC AIRWAY INFLAMMATORY DISEASE


 

There are nearly 15 million Americans with asthma, the chronic inflammatory
disease of the airways that is characterized by episodic flare-ups or attacks
that can be life-threatening. The Centers for Disease Control and Prevention
(CDC) estimates that direct costs to the United States for asthma management and
treatment is nearly $15 billion on an annual basis, with more than 11 million
physician office visits, 1.8 million emergency room visits, and 500,000
hospitalizations. COPD, a group of diseases that cause airflow blockage and
breathing-related problems, is currently the fourth leading cause of death in
the U.S., according to the American Lung Association.

 

About Rigel (www.rigel.com)

Rigel’s mission is to become a source of novel, small-molecule drugs to address
large, unmet medical needs. The Company has four research and development
programs investigating treatments for asthma/allergy, hepatitis C, rheumatoid
arthritis and oncology.  Rigel’s strategy is to initiate clinical trials with at
least one new product candidate annually and to pursue partnerships with
pharmaceutical and biotechnology companies for late-stage clinical development
and commercialization of those product candidates.

 

About Pfizer (www.pfizer.com)

Pfizer Inc discovers, develops, manufactures and markets leading prescription
medicines for humans and animals and many of the world’s best-known consumer
products.

 

Rigel Forward-Looking Statement

This press release contains “forward-looking” statements, including statements
related to Rigel’s plans to pursue clinical development of product candidates
and the potential efficacy of product candidates. Any statements contained in
this press release that are not statements of historical fact may be deemed to
be forward-looking statements. Words such as “will,” “plans,” “intends,”
“expects” and similar expressions are intended to identify these forward-looking
statements. There are a number of important factors and uncertainties that could
cause results to differ materially from those indicated by these forward-looking
statements, including risks relating to the preclinical or clinical development
or commercialization of the affected product candidates or research programs as
well as other risks detailed from time to time in Rigel’s reports filed with the
Securities and Exchange Commission, including its Quarterly Report on Form 10-Q
for the quarter ended September 30, 2004. Rigel does not undertake

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

73

--------------------------------------------------------------------------------


 

any obligation to update forward-looking statements, whether as a result of new
information, future events or otherwise.

 


PFIZER FORWARD-LOOKING STATEMENT

The information contained in this document is as of January 20, 2005. Pfizer
assumes no obligation to update any forward-looking statements contained in this
document as a result of new information or future events or developments.

 

This document contains forward-looking information about a research program that
involves inherent uncertainties.  The success of this research and development
program and the speed with which regulatory authorizations and the launch of a
product may be achieved, as well as competitive factors, could affect the actual
outcome of this collaboration.

 

A further list and description of the risks, uncertainties and other matters
that could cause the Pfizer’s description contained herein to differ materially
can be found in the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2003, and in its subsequent periodic reports on Form 10-Q and
reports on Form 8-K (if any).

 

###

 

Rigel Contacts:

 

Rigel Pharmaceuticals

 

Schwartz Communications

 

 

Raul Rodriguez

 

Melinda Bagatelos or

 

 

650-624-1302

 

Ayanna Anderson

 

 

 

 

415-512-0770

 

 

 

 

rigel@schwartz-pr.com

 

 

 

 

 

Pfizer Contact:

 

Pfizer Inc

 

 

 

 

Paul Fitzhenry

 

 

 

 

212-733-4637

 

 

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

74

--------------------------------------------------------------------------------


 

Schedule 8.5b

 

[ * ]

 

--------------------------------------------------------------------------------

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

75

--------------------------------------------------------------------------------